Name: 2006/232/EC: Council Decision of 20Ã December 2005 on the conclusion of the Agreement between the European Community and the United States of America on trade in wine
 Type: Decision
 Subject Matter: trade;  America;  European construction;  beverages and sugar
 Date Published: 2006-03-24; 2009-03-04

 24.3.2006 EN Official Journal of the European Union L 87/1 COUNCIL DECISION of 20 December 2005 on the conclusion of the Agreement between the European Community and the United States of America on trade in wine (2006/232/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 23 October 2000 the Council authorised the Commission to negotiate an agreement on trade in wine between the European Community and the United States of America. (2) The negotiations have been concluded and the Agreement between the European Community and the United States of America on trade in wine (hereinafter referred to as the Agreement) was initialled by both Parties on 14 September 2005. The Agreement represents a first-stage agreement and the Parties should begin negotiations within ninety days from the date of entry into force of the Agreement with a view to concluding one or more agreements that further facilitate trade in wine between them. (3) The Agreement should therefore be approved. (4) In order to facilitate the implementation and possible amendment of the Annexes to the Agreement, the Commission should be authorised to adopt the necessary measures in accordance with the procedure laid down in Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the United States of America on trade in wine (hereinafter referred to as the Agreement) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Article 3 For the purposes of applying Article 5(4), Article 7(2), Article 8(2), Article 9(5), Article 11(5) and (6), Article 13(1) and Article 14 of the Agreement, the Commission is hereby authorised to adopt, in accordance with the procedure laid down in Article 75(2) of Regulation (EC) No 1493/1999, the measures necessary to implement the Agreement and to modify its Annexes, the Protocol and its Appendices. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 20 December 2005. For the Council The President M. BECKETT (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). AGREEMENT between the European Community and the United States of America on trade in wine The EUROPEAN COMMUNITY, hereafter the Community, and The UNITED STATES OF AMERICA, hereafter the United States, hereafter referred to jointly as the Parties, RECOGNISING that the Parties desire to establish closer links in the wine sector, DETERMINED to foster the development of trade in wine within the framework of increased mutual understanding, RESOLVED to provide a harmonious environment for addressing wine trade issues between the Parties, HAVE AGREED AS FOLLOWS: TITLE I INITIAL PROVISIONS Article 1 Objectives The objectives of this Agreement are: (a) to facilitate trade in wine between the Parties and to improve cooperation in the development and enhance the transparency of regulations affecting such trade; (b) to lay the foundation, as the first phase, for broad agreement on trade in wine between the Parties; and (c) to provide a framework for continued negotiations in the wine sector. Article 2 Definitions For the purposes of this Agreement: (a) wine-making practice means a process, treatment, technique or material used to produce wine; (b) COLA means a Certificate of Label Approval or a Certificate of Exemption from Label Approval that results from an approved Application for and Certification/Exemption of Label/Bottle Approval, as required under US federal laws and regulations and issued by the US Government that includes a set of all labels approved to be firmly affixed to a bottle of wine; (c) originating when used in conjunction with the name of one of the Parties in respect of wine imported into the territory of the other Party means the wine has been produced in accordance with either Party's laws, regulations and requirements from grapes wholly obtained in the territory of the Party concerned; (d) WTO Agreement means the Marrakesh Agreement establishing the World Trade Organisation, done on 15 April 1994. Article 3 Scope and Coverage 1. For the purposes of this Agreement, the term wine shall cover beverages obtained exclusively from the total or partial alcoholic fermentation of fresh grapes, whether or not crushed, or of grape must, with the possible addition of any constituent parts of fresh grapes authorised in the producing Party, in accordance with wine-making practices authorised under the regulatory mechanisms of the Party in whose territory the wine is produced, which: (a) contains an actual alcohol content of not less than 7 percent (7 %) and not more than 22 percent (22 %) by volume; and (b) contains no artificial coloring, flavoring or added water beyond technical necessity. 2. Measures taken by either Party for the protection of human health and safety are outside the scope of this Agreement. TITLE II WINE-MAKING PRACTICES AND SPECIFICATIONS Article 4 Present wine-making practices and specifications 1. Each Party recognises that the laws, regulations and requirements of the other Party relating to wine making fulfil the objectives of its own laws, regulations and requirements, in that they authorise wine-making practices that do not change the character of wine arising from its origin in the grapes in a manner inconsistent with good wine-making practices. These practices include such practices that address the reasonable technological or practical need to enhance the keeping or other qualities or stability of the wine and that achieve the winemaker's desired effect, including with respect to not creating an erroneous impression about the product's character and composition. 2. Within the scope of this Agreement as defined in Article 3, neither Party shall restrict, on the basis of either wine-making practices or product specifications, the importation, marketing or sale of wine originating in the territory of the other Party that is produced using wine-making practices that are authorised under laws, regulations and requirements of the other Party listed in Annex I and published or communicated to it by that other Party. Article 5 New wine-making practices and specifications 1. If a Party proposes to authorise for commercial use in its territory a new wine-making practice or modify an existing wine-making practice authorised under the laws, regulations and requirements listed in Annex I, and it intends to propose the inclusion of the practice among those authorised in the Annex I documents, it shall provide public notice and specific notice to the other Party and provide a reasonable opportunity for comment and to have those comments considered. 2. If the new wine-making practice or modification referred to in paragraph 1 is authorised, the authorising Party shall notify the other Party in writing of that authorisation within 60 days. 3. A Party may, within 90 days of receiving the notification provided for in paragraph 2, object in writing to the authorised wine-making practice, on the grounds that it is inconsistent with the objectives referred to in Article 4(1) or the criteria set out in Article 3(1), and request consultations pursuant to Article 11 concerning this wine-making practice. 4. The Parties shall amend Annex I, as provided for in Article 11, as necessary to cover any new wine-making practice or modification that has not been subject to objections pursuant to paragraph 3 or for which the Parties have reached a mutually agreed solution following consultations provided for in paragraph 3. With respect to new wine-making practices or modifications to existing practices that are proposed after 14 September 2005, but before the date of application of Article 4, as provided for in Article 17(2), either Party may specify that the modification to Annex I shall not be effective until the date of application of Article 4. TITLE III SPECIFIC PROVISIONS Article 6 Use of certain terms on wine labels with respect to wines sold in the United States 1. With respect to wine that is sold in the territory of the United States, the United States shall seek to change the legal status of the terms in Annex II to restrict the use of the terms on wine labels solely to wine originating in the Community. Labels for such wines may use the terms in Annex II in a manner consistent with the US wine labelling regulations in force as of 14 September 2005. 2. Paragraph 1 shall not apply with respect to any person or its successor in interest using a term listed in Annex II on a label of a wine not originating in the Community, where such use has occurred in the United States before 13 December 2005, or the date of signature of this Agreement, whichever is later; provided that the term may only be used on labels for wine bearing the brand name, or the brand name and the fanciful name, if any, for which the applicable COLA was issued prior to the later date referred to in this paragraph and the term is presented on the label in accordance with the regulations in effect on 14 September 2005. 3. The United States shall notify the Community in writing of the date that the change in legal status referred to in paragraph 1 has come into effect. 4. The United States shall take measures to ensure that any wine not labelled in conformity with this Article is not placed on or is withdrawn from the market until it is labelled in conformity with this Article. Article 7 Names of origin 1. The United States shall provide that certain names may be used as names of origin for wine only to designate wines of the origin indicated by such a name, and shall include, among such names, those listed in Annex IV, Part A, names of quality wines produced in specified regions and names of table wines with geographical indications, and Part B, names of Member States. 2. The Community shall provide that the names of viticultural significance listed in Annex V may be used as names of origin for wine only to designate wines of the origin indicated by such name. 3. Each Party's competent authorities shall take measures to ensure that any wine not labelled in conformity with this Article is not placed on or is withdrawn from the market until it is labelled in conformity with this Article. 4. In addition to the obligations of paragraphs 1 and 3, the United States shall maintain the status of the names listed in Title 27 US Code of Federal Regulations, Section 12.31, set forth in Annex IV, Part C, as nongeneric names of geographic significance that are recognised as distinctive designations of a specific wine of a particular place or region in the Community, distinguishable from all other wines, in accordance with Title 27 US Code of Federal Regulations, Section 4.24(c)(1) and (3) and Section 12.31, as amended. Article 8 Wine labelling 1. Each Party shall provide that labels of wine sold in its territory shall not contain false or misleading information in particular as to character, composition or origin. 2. Each Party shall provide that, subject to paragraph 1, wine may be labelled with optional particulars or additional information in accordance with the Protocol on Wine Labelling (hereinafter the Protocol). 3. Neither Party shall require that processes, treatments or techniques used in wine making be identified on the label. 4. The United States shall permit the names listed in Annex II to be used as a class or type designation on wines originating in the Community. Article 9 Wine certification and other marketing conditions 1. The Community shall permit wine originating in the United States to be imported into, marketed and sold in the Community if it is accompanied by a certification document, the format and required information for which are specified in Annex III(a). 2. The Community shall permit the information on the document referenced in paragraph 1, excluding the producer's signature, to be pre-printed. The Community shall permit the document to be submitted electronically to the competent authorities of its Member States provided they have enabled the necessary technology. 3. The United States shall ensure that decisions to approve or disapprove a COLA are consistent with published criteria and subject to review. The format and required information for the COLA application form are referenced in Annex III(b). 4. The United States shall permit the information on the application form referenced in paragraph 3, excluding the applicant's signature, to be pre-printed and transmitted electronically. 5. Each Party may modify its respective form, referred to in paragraphs 1 and 3, in accordance with its internal procedures, in which case the Party concerned shall give due notice to the other Party. The Parties shall amend Annex III, as necessary, in accordance with the procedure laid down in Article 11. 6. This Agreement does not require certification that the practices and procedures used to produce wine in the Community constitute proper cellar treatment within the meaning of Section 2002 of US Public Law 108-429. TITLE IV FINAL PROVISIONS Article 10 Future Negotiations 1. The Parties shall begin negotiations within 90 days of the date of entry into force of this Agreement with a view toward concluding one or more agreements that further facilitate trade in wine between the Parties. 2. The Parties shall make best efforts to conclude such agreement or agreements and to bring it or them into force no later than two years from entry into force of this Agreement. 3. With a view to facilitating the negotiations, the Parties may establish one or more specific dialogues between officials to address issues of concern in bilateral trade in wine. Article 11 Management of the Agreement and Cooperation 1. The Parties shall maintain contact on all matters relating to bilateral trade in wine and the implementation and the functioning of this Agreement. In particular, each Party shall, if requested, cooperate in assisting the other Party to make available to the other Party's producers information concerning specific limits on contaminants and residues in effect in the territory of the first Party. 2. Each Party shall notify the other Party in a timely manner of proposed amendments to its labelling rules and, except for minor amendments that do not affect labelling for the wine of the other Party, allow for a reasonable period of time for the other Party to comment. 3. Either Party may notify the other Party in writing of: (a) a request for a meeting or consultations between representatives of the Parties to discuss any matter relating to the implementation of the Agreement, including consultations with respect to new wine-making practices foreseen under Article 5; (b) a proposal for amendment to the Annexes or the Protocol, including its appendices; (c) legislative measures, administrative measures and judicial decisions concerning the application of this Agreement; (d) information or suggestions intended to optimise the operation of the Agreement; and (e) recommendations and proposals on issues of mutual interest to the Parties. 4. A Party shall respond within a reasonable period, which shall not exceed 60 days from receipt, to a notification under paragraph 3(a), (b), (d) or (e). However, following a request for consultations under paragraph 3(a), the Parties shall meet within 30 days unless the Parties agree otherwise. 5. An amendment to an Annex or the Protocol, including its appendices, to this Agreement shall take effect on the first day of the month following receipt of a written response, pursuant to a notification by one Party under paragraph 3(b), of the amended text of the Annex or the Protocol, including its appendices, concerned, confirming the other Party's agreement with the amended text or on a particular date that the Parties shall specify. 6. Each Party shall provide all notices, requests, responses, proposals, recommendations and other communications under this Agreement to the contact point for the other Party in Annex VI. Each Party shall notify changes in its contact point in a timely manner. 7. (a) Each Party and interested persons of that Party may: (i) address inquiries regarding matters arising from Titles I, II and III of the Agreement, including the Protocol; and (ii) present information concerning actions that may be inconsistent with the obligations of those Titles to the contact point of the other Party as identified in Annex VI. (b) Each Party shall, through its contact point: (i) ensure that action is taken to examine the matter and to respond to the inquiry and information presented in a timely manner; and (ii) facilitate follow-up communications between the other Party or interested persons of that Party and the appropriate enforcement or other appropriate authorities. Article 12 Relationship to other instruments and laws 1. Nothing in this Agreement shall: (a) affect the rights and obligations of the Parties under the WTO Agreement; (b) oblige the Parties to take any measures concerning intellectual property rights that would not otherwise be taken under the Parties' respective intellectual property laws, regulations and procedures, consistent with subparagraph (a). 2. Nothing in this Agreement prevents a Party from taking measures, as appropriate, to allow the use of homonymous names of origin where consumers will not be misled or to allow a person to use, in the course of trade, that person's name or the name of that person's predecessor in business in a manner that does not mislead the consumer. 3. This Agreement is without prejudice to the rights of free speech in the United States under the First Amendment of the US Constitution and in the Community. 4. Articles 6 and 7 shall not be construed in and of themselves as defining intellectual property or as obligating the Parties to confer or recognise any intellectual property rights. Consequently, the names listed in Annex IV are not necessarily considered, nor excluded from being considered, geographical indications under US law, and the names listed in Annex V are not necessarily considered, nor excluded from being considered, geographical indications under Community law. Furthermore, the terms listed in Annex II are neither considered, nor excluded from being considered in the future, geographical indications of the Community under US law. Article 13 Implementation 1. The Parties shall take all necessary measures to give effect to this Agreement. 2. In the territory of the Community, unless otherwise provided for in this Agreement, importation and marketing shall be conducted in accordance with the laws and regulations applying in the territory of the Community. Article 14 Withdrawal Either Party may withdraw from this Agreement at any time by providing written notification to the other Party. Withdrawal shall take effect one year after the date of receipt of the notification by the other Party, unless the notification specifies a later date or the notification is rescinded prior to the specified date. Article 15 Annexes and Protocol The Annexes and the Protocol, including its appendices, to this Agreement form an integral part hereof. Article 16 Authentic languages This Agreement is drawn up in duplicate in the Czech, Danish, Dutch, Estonian, English, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish and Swedish languages, each of these versions being equally authentic. In the event of inconsistencies of interpretation, the English text shall be determinative. Article 17 Final Provisions 1. This Agreement shall enter into force upon signature. 2. However, the provisions of Article 4 and Article 9 shall only apply from the first day of the second month following receipt by the Community of the written notice referred to in Article 6(3). The provisions of all other articles shall apply from the date of entry into force of the Agreement. Hecho en Londres el diez de marzo de dos mil seis. V LondÃ ½nÃ  dne desÃ ¡tÃ ©ho bÃ ezna dva tisÃ ­ce Ã ¡est. UdfÃ ¦rdiget i London den tiende marts to tusind og seks. Geschehen zu London am zehnten MÃ ¤rz des Jahres zweitausendsechs. Londonis, kahe tuhande kuuenda aasta kÃ ¼mnendal mÃ ¤rtsil. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã ½Ã ´Ã ¯Ã ½Ã ¿ Ã Ã Ã ¹Ã  Ã ´Ã ­Ã ºÃ ± Ã Ã ±Ã Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ­Ã ¾Ã ¹. Done at London on the tenth day of March in the year two thousand and six. Fait Ã Londres le dix mars deux mille six. Fatto a Londra, addi' dieci marzo duemilasei. LondonÃ , divi tÃ «kstoÃ ¡i sestÃ  gada desmitajÃ  martÃ . Priimta du tÃ «kstanÃ iai Ã ¡eÃ ¡tÃ ³jÃ ³ metÃ ³ kovo deÃ ¡imtÃ dienÃ Londone. Kelt Londonban, a kÃ ©tezer-hatodik Ã ©v mÃ ¡rcius havÃ ¡nak tizedik napjÃ ¡n. MagÃ §mul f'Londra fl-gÃ §axar jum ta' Marzu tas-sena elfejn u sitta. Gedaan te Londen, op de tiende dag van maart in het jaar tweeduizend zes. SporzÃ dzono w Londynie dnia dziesiÃ tego marca dwa tysiÃ ce szÃ ³stego roku. Feito em Londres, aos dez de MarÃ §o de dois mil e seis. V LondÃ ½ne desiateho marca dvetisÃ ­cÃ ¡esÃ ¥. V Londonu, desetega marca dva tisoÃ  Ã ¡est. Tehty Lontoossa kymmenentenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ maaliskuuta vuonna kaksituhattakuusi. UtfÃ ¤rdat i London den tionde mars Ã ¥r tjugohundrasex. Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Por los Estados Unidos de AmÃ ©rica Za SpojenÃ © stÃ ¡ty americkÃ © For Amerikas Forenede Stater FÃ ¼r die Vereinigten Staaten von Amerika Ameerika Ã hendriikide nimel Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã ½Ã Ã ¼Ã ­Ã ½Ã µÃ  Ã Ã ¿Ã »Ã ¹Ã Ã µÃ ¯Ã µÃ  Ã Ã ·Ã  Ã Ã ¼Ã µÃ Ã ¹Ã ºÃ ®Ã  For the United States of America Pour les Etats-Unis d'AmÃ ©rique Per gli Stati Uniti d'America Amerikas Savienoto Valstu vÃ rdÃ  JungtiniÃ ³ Amerikos ValstijÃ ³ vardu az Amerikai EgyesÃ ¼lt Ã llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Uniti ta'l-Amerika Voor de Verenigde Staten van Amerika W imieniu StanÃ ³w Zjednoczonych Ameryki Pelos Estados Unidos da AmÃ ©rica Za SpojenÃ © Ã ¡tÃ ¡ty americkÃ © Za ZdruÃ ¾ene drÃ ¾ave Amerike Amerikan yhdysvaltojen puolesta PÃ ¥ Amerikas fÃ ¶renta staters vÃ ¤gnar ANNEX I (a) United States 1. The provisions listed in paragraph 2 concern wine-making practices authorised under the laws, regulations and requirements of the United States, as referred to in Articles 3 and 4, authorised on or before 14 September 2005. The Community shall permit the importation in limited quantities of wine made from non vitis vinifera grapes produced according to traditional methods and identified as kosher wine originating in the United States. 2. US laws, regulations and requirements. LAWS: 26 USC. Part III  Cellar Treatment and Classification of Wine 26 USC. 5381 Natural wine 26 USC. 5382 Cellar treatment of natural wine 26 USC. 5383 Amelioration and sweetening limitations for natural grape wines 26 USC. 5385 Specially sweetened natural wines 26 USC. 5351 Bonded wine cellar 26 USC. Part II  Operations 26 USC. 5361 Bonded wine cellar operations 26 USC. 5363 Taxpaid wine bottling house operations 26 USC. 5373 Wine spirits REGULATIONS: 27 CFR Part 24 Wine Subpart B Definitions Subpart F Production Practices Subpart G Production of Effervescent Wine Subpart K Spirits 24.225 General 24.233 Addition of spirits to wine 24.234 Other use of spirits 24.237 Spirits added to juice or concentrated fruit juice Subpart L Storage, Treatment and Finishing of Wine 27 CFR Part 4 Labelling and Advertising of Wine Subpart B Definitions Subpart C Standards of Identity for Wine 4.21 The standards of identity 4.22 Blends, cellar treatment, alteration of class or type (b) Community 1. The provisions listed in paragraph 2 concern wine-making practices authorised under the laws, regulations and requirements of the Community, as referred to in Articles 3 and 4, authorised on or before 14 September 2005. Wine treated with Aleppo pine resin designated as Retsina shall not be regarded by the United States as containing a flavoring within the meaning of Article 3(1). 2. Community laws, regulations and requirements: Council Regulation (EC) No 1493/1999 (OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1428/2004 (OJ L 263, 10.8.2004, p. 7)), Annex IV and V Annex IV List of Authorised Oenological Practices and Processes Annex V Limits and Conditions for Certain Oenological Practices Commission Regulation (EC) No 1622/2000 (OJ L 194, 31.7.2000, p. 1), Title II, III, and IV Title II (on page 5) Oenological Practices and Processes Title II (on page 8) Oenological Practices Title III Experimental Use of New Oenological Practices Title IV Final Provisions Commission Regulation (EC) No 1622/2000, Annexes IV, V, VI, VII, VIII, VIIIa, IX X, XI, XII, XIIa, XIII, XIV, XV, XVI, and XVII Annex IV Restrictions on the use of certain substances Annex V Requirements and purity criteria for polyvinylpolypyrrolidone Annex VI Requirements for calcium tartrate Annex VII Requirements for beta-glucanase Annex VIII Lactic bacteria Annex VIIIa Requirements for lysozyme Annex IX Determination of the loss of organic matter from ion exchange resins Annex X Requirements for electrodialysis treatment Annex XI Requirements for urease Annex XII Derogations regarding sulphur dioxide content Annex XIIa Increase in the maximum total sulphur-dioxide content where the weather conditions make this necessary Annex XIII Volatile acid content Annex XIV Enrichment where weather conditions have been exceptionally unfavourable Annex XV Cases where acidification and enrichment of one and the same product are authorised Annex XVI Dates before which enrichment, acidification and deacidification operations may be carried out in cases of exceptionally bad weather conditions Annex XVII Characteristics of wine distillate or dried-grape distillate which may be added to liqueur wines and certain quality liqueur wines. ANNEX II Burgundy, Chablis, Champagne, Chianti, Claret, Haut Sauterne, Hock, Madeira, Malaga, Marsala, Moselle, Port, Retsina, Rhine, Sauterne, Sherry and Tokay. ANNEX III (a) Community Notes for drawing up the certification document 1. Exporter: Full name and address in the United States. 2. Serial number: A serial number which identifies the consignment in the records of the exporter (for example, the invoice number). 3. Importer: Full name and address in the Community. 4. Competent authority at place of dispatch: Competent authority at place of dispatch: the name and address of the US Alcohol and Tobacco Tax and Trade Bureau's local office that is responsible for verifying the information referred to in the certification document at the winery/place of production. 5. Custom stamp: Custom stamp (leave blank, for EC use only) 6. Date wine clears EC customs: Date of dispatch (leave blank, for EC use only) 7. Means of transport and transport details: Only refer to transport used for delivery to EC port of entry:  Specify mode of transport (ship, air, etc.)  State name and address of the person responsible for transport (if different from exporter)  State name of ship or number of flight, etc. 8. Place of delivery: If the goods are not to be delivered to the address given for the consignee (under box 3: importer), state actual place of delivery in the EC. 9. Description of the product: State the following:  Type of product (e.g. Imported wine),  Sale designation (e.g. as appears on label, such as name of producer and viticultural area; brandname; etc.),  Name of the country of origin (e.g. USA),  Name of the geographical designation, provided the wine qualifies for such a designation (e.g. name of AVA, state, county),  Actual alcohol strength by volume,  and colour of the product (state red, rosÃ ©, pink or white only). 10. Quantity: State the (a) type (bulk or bottle), (b) volume, (c) quantity of the containers of the wine. 11. Certificates: Provide Federal permit number for the winery. Note that the signatory warrants the veracity and accuracy of this statement. 12. Record of control. For use by the competent authority: (leave blank, for EC use only) 13. Signatory's company, Federal permit number and telephone number: State the name of the wine producer (person or company), federal permit number and telephone number, and where available, other contact details. 14. Name of signatory: e.g. name of the wine producer, or the officer in the producers' company authorised to sign the certificate. 15. Place and date: Place and date the document is signed. 16. Signature: Original signature, in ink, of the person indicated in box 14. (b) United States The COLA application form is that entitled Application for and certification/exemption of label/bottle approval, produced by the US Department of Treasury, Alcohol and Tobacco Tax and Trade Bureau, TTB Form 5100.31, dated May 2005, or the most current version as posted on . ANNEX IV PART A In Austria 1. Names of quality wines produced in specified regions Specified regions Burgenland Carnuntum Donauland Kamptal KÃ ¤rnten Kremstal Mittelburgenland Neusiedlersee Neusiedlersee-HÃ ¼gelland NiederÃ ¶sterreich OberÃ ¶sterreich Salzburg Steiermark SÃ ¼dburgenland SÃ ¼d-Oststeiermark SÃ ¼dsteiermark Thermenregion Tirol Traisental Vorarlberg Wachau Weinviertel Weststeiermark Wien 2. Names of table wines with names of origin Bergland Steirerland Weinland Wien In Belgium 1. Names of quality wines produced in specified regions Specified regions CÃ ´tes de Sambre et Meuse Hagelandse Wijn Haspengouwse Wijn 2. Names of table wines with names of origin Vin de pays des jardins de Wallonie In Cyprus 1. Names of quality wines produced in specified regions In Greek In English Specified regions (whether or not followed by the name of the sub-region) Sub-regions (whether or not preceeded by the name of the specified region) Specified regions (whether or not followed by the name of the sub-region) Sub-regions (whether or not preceeded by the name of the specified region) Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± Commandaria Ã Ã Ã ±Ã Ã ¿Ã Ã Ã Ã ¹Ã ± Ã Ã µÃ ¼Ã µÃ Ã ¿Ã  ¦ Ã Ã Ã ¬Ã ¼Ã ·Ã  or Ã Ã ±Ã Ã ½Ã ± Krasohoria Lemesou ¦ Afames or Laona Ã Ã ±Ã Ã ½Ã ± Ã Ã ºÃ ¬Ã ¼Ã ± Laona Akama Ã Ã ¹Ã Ã Ã ¹Ã »Ã ¹Ã ¬ Pitsilia Ã Ã ¿Ã Ã ½Ã ¯ Ã Ã ±Ã ½Ã ±Ã ³Ã ¹Ã ¬Ã   Ã Ã ¼ÃÃ µÃ »Ã ¯Ã Ã ·Ã  Vouni Panayia  Ambelitis 2. Names of table wines with names of origin In Greek In English Ã Ã ¬Ã Ã ½Ã ±Ã ºÃ ± Larnaka Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Lefkosia Ã Ã µÃ ¼Ã µÃ Ã Ã  Lemesos Ã Ã ¬Ã Ã ¿Ã  Pafos In Czech Republic 1. Names of quality wines produced in specified regions Specified regions (whether or not followed by the name of the sub-region) Sub-regions1.(must be used in conjunction with the corresponding specified region)2.(followed or not by either the name of a wine-growing commune and/or the name of a vineyard estate) Ã echy litomÃ Ã ickÃ ¡ mÃ lnickÃ ¡ Morava mikulovskÃ ¡ slovÃ ¡ckÃ ¡ velkopavlovickÃ ¡ znojemskÃ ¡ 2. Names of table wines with names of origin Ã eskÃ © zemskÃ © vÃ ­no moravskÃ © zemskÃ © vÃ ­no In France 1. Names of quality wines produced in specified regions Specified regions Ajaccio Alsace Grand Cru, followed by the name of a smaller geographical unit Anjou CÃ ´teaux de la Loire Anjou Val de Loire Anjou Villages Brissac Arbois Arbois Pupillin Auxey-Duresses or Auxey-Duresses CÃ ´te de Beaune or Auxey-Duresses CÃ ´te de Beaune-Villages Bandol Banyuls BÃ ©arn or BÃ ©arn Bellocq Beaumes-de-Venise, whether or not preceeded by Muscat de Bellet or Vin de Bellet Bergerac Bienvenues BÃ ¢tard-Montrachet Blagny or Blagny CÃ ´te de Beaune or Blagny CÃ ´te de Beaune-Villages Blanc FumÃ © de Pouilly Blanquette de Limoux Blaye Bonnezeaux Bordeaux CÃ ´tes de Francs Bordeaux Haut-Benauge Bourg Bourgeais Bourgueil Bouzeron Buzet CabardÃ ¨s Cabernet d'Anjou Cabernet de Saumur Cadillac Cahors Canon-Fronsac Cap Corse, preceeded by Muscat de Cassis CÃ ©rons Chablis Grand Cru, whether or not followed by the name of a smaller geographical unit Chablis (*), whether or not followed by a the name of a smaller geographical unit Chambertin Clos de BÃ ¨ze Champagne (*) Chapelle-Chambertin Charlemagne Chassagne-Montrachet CÃ ´te de Beaune or Chassagne-Montrachet CÃ ´te de Beaune-Villages ChÃ ¢teau ChÃ ¢lon ChÃ ¢teau Grillet ChÃ ¢teaumeillant ChÃ ¢tillon-en-Diois Cheverny Chinon Chorey-lÃ ¨s-Beaune or Chorey-lÃ ¨s-Beaune CÃ ´te de Beaune or Chorey-lÃ ¨s-Beaune CÃ ´te de Beaune Villages Clairette de Bellegarde Clairette de Die Clairette du Languedoc, whether or not followed by the name of a smaller geographical unit Clos de Tart Clos des Lambrays Clos Saint-Denis Collioure Condrieu CorbiÃ ¨res, whether or not followed by Boutenac Cornas CostiÃ ¨res de NÃ ®mes CÃ ´te Roannaise Coteaux Champenois, whether or not followed by the name of a smaller geographical unit Coteaux d'Aix-en-Provence Coteaux d'Ancenis, whether or not followed by the name of a vine variety Coteaux de Die Coteaux de l'Aubance Coteaux de Pierrevert Coteaux de Saumur Coteaux du Giennois Coteaux du Languedoc Picpoul de Pinet Coteaux du Languedoc, whether or not followed by the name of a smaller geographical unit Coteaux du Layon Chaume Coteaux du Layon, whether or not followed by the name of a smaller geographical unit Coteaux du Loir Coteaux du Lyonnais Coteaux du Quercy Coteaux du Tricastin Coteaux du VendÃ ´mois Coteaux Varois CÃ ´tes Canon-Fronsac CÃ ´tes d'Auvergne, whether or not followed by the name of a smaller geographical unit CÃ ´tes de Beaune, whether or not followed by the name of a smaller geographical unit CÃ ´tes de Bergerac CÃ ´tes de Blaye CÃ ´tes de Bordeaux Saint-Macaire CÃ ´tes de Bourg CÃ ´tes de Brulhois CÃ ´tes de Castillon CÃ ´tes de Duras CÃ ´tes de la MalepÃ ¨re CÃ ´tes de Millau CÃ ´tes de Montravel CÃ ´tes de Provence, whether or not followed by Sainte Victoire CÃ ´tes de Saint-Mont CÃ ´tes de Toul CÃ ´tes du Frontonnais, whether or not followed by Fronton or Villaudric CÃ ´tes du Jura CÃ ´tes du LubÃ ©ron CÃ ´tes du Marmandais CÃ ´tes du RhÃ ´ne Villages, whether or not followed by the name of a smaller geographical unit CÃ ´tes du Roussillon CÃ ´tes du Roussillon Villages, whether or not followed by Caramany or Latour de France or Les Aspres or Lesquerde or Tautavel CÃ ´tes du Ventoux CÃ ´tes du Vivarais Cour-Cheverny CrÃ ©mant de Bordeaux CrÃ ©mant de Bourgogne CrÃ ©mant de Die CrÃ ©mant de Limoux CrÃ ©mant de Loire CrÃ ©mant du Jura CrÃ ©py Criots BÃ ¢tard-Montrachet Crozes Ermitage Crozes-Hermitage Entre-Deux-Mers Haut-Benauge Ermitage FaugÃ ¨res Fiefs VendÃ ©ens, whether or not followed by Mareuil or Brem or Vix or Pissotte Fitou Fixin Floc de Gascogne Fronsac Frontignan Gaillac Gaillac PremiÃ ¨res CÃ ´tes Gigondas Givry Grand Roussillon Graves de Vayres Griotte-Chambertin Gros Plant du Pays Nantais Haut Poitou Haut-Montravel Irancy IroulÃ ©guy JasniÃ ¨res JuliÃ ©nas JuranÃ §on L'Etoile La Grande Rue Ladoix or Ladoix CÃ ´te de Beaune or Ladoix CÃ ´te de Beaune-Villages Lalande de Pomerol Languedoc, whether or not followed by the name of a smaller geographical unit LatriciÃ ¨res-Chambertin Les-Baux-de-Provence Limoux Lirac Listrac-MÃ ©doc Loupiac Lunel, whether or not preceeded by Muscat de Lussac Saint-Ã milion MÃ ¢con, whether or not followed by the name of a smaller geographical unit MÃ ¢con-Villages Macvin du Jura Madiran Maranges CÃ ´te de Beaune or Maranges CÃ ´tes de Beaune-Villages Maranges, whether or not followed by the name of a smaller geographical unit Marcillac Marsannay Maury Mazis-Chambertin MazoyÃ ¨res-Chambertin Menetou Salon, whether or not followed by the name of a smaller geographical unit Meursault CÃ ´te de Beaune or Meursault CÃ ´te de Beaune-Villages Minervois Minervois-la-LiviniÃ ¨re Mireval Monbazillac Montagne Saint-Ã milion Montagny MonthÃ ©lie or MonthÃ ©lie CÃ ´te de Beaune or MonthÃ ©lie CÃ ´te de Beaune-Villages Montlouis Montravel Morey-Saint-Denis Moselle (*) Moulis Moulis-en-MÃ ©doc Muscadet Coteaux de la Loire Muscadet CÃ ´tes de Grandlieu Muscadet SÃ ¨vre-et-Maine NÃ ©ac OrlÃ ©ans OrlÃ ©ans-ClÃ ©ry Pacherenc du Vic-Bilh Palette Patrimonio PÃ ©charmant Pernand-Vergelesses or Pernand-Vergelesses CÃ ´te de Beaune or Pernand-Vergelesses CÃ ´te de Beaune-Villages Pessac-LÃ ©ognan Petit Chablis, whether or not followed by the name of a smaller geographical unit Pineau des Charentes Pinot-Chardonnay-MÃ ¢con Pouilly-sur-Loire Pouilly-LochÃ © Pouilly-Vinzelles PremiÃ ¨res CÃ ´tes de Blaye PremiÃ ¨res CÃ ´tes de Bordeaux, whether or not followed by the name of a smaller geographical unit Puisseguin Saint-Ã milion Puligny-Montrachet CÃ ´te de Beaune or Puligny-Montrachet CÃ ´te de Beaune-Villages Quarts-de-Chaume Quincy Rasteau Rasteau Rancio RÃ ©gniÃ © Reuilly Rivesaltes, whether or not preceeded byMuscat de Rivesaltes Rancio RomanÃ ©e (La) RosÃ © des Riceys Rosette Roussette de Savoie, whether or not followed by the name of a smaller geographical unit Roussette du Bugey, whether or not followed by the name of a smaller geographical unit Ruchottes-Chambertin Rully Saint-Aubin or Saint-Aubin CÃ ´te de Beaune or Saint-Aubin CÃ ´te de Beaune-Villages Saint-Bris Saint-Chinian Sainte-Croix-du-Mont Sainte-Foy Bordeaux Saint-Emilion Grand Cru Saint-Georges Saint-Ã milion Saint-Jean-de-Minervois, whether or not preceeded by Muscat de Saint-Joseph Saint-Nicolas-de-Bourgueil Saint-PÃ ©ray Saint-PourÃ §ain Saint-Romain or Saint-Romain CÃ ´te de Beaune or Saint-Romain CÃ ´te de Beaune-Villages Saint-VÃ ©ran Santenay CÃ ´te de Beaune or Santenay CÃ ´te de Beaune-Villages Saumur Champigny Saussignac Sauternes SavenniÃ ¨res SavenniÃ ¨res-CoulÃ ©e-de-Serrant SavenniÃ ¨res-Roche-aux-Moines Seyssel Thouarsais Touraine Amboise Touraine Azay-le-Rideau Touraine Mesland Touraine Noble Joue Tursan Vacqueyras ValenÃ §ay Vin d'Entraygues et du Fel Vin d'Estaing Vin de Corse, whether or not followed by the name of a smaller geographical unit Vin de Lavilledieu Vin de Savoie or Vin de Savoie-Ayze, whether or not followed by the name of a smaller geographical unit Vin du Bugey, whether or not followed by the name of a smaller geographical unit Vin Fin de la CÃ ´te de Nuits VirÃ © ClessÃ © Volnay Santenots Vougeot 2. Names of table wines with names of origin Vin de pays de l'Agenais Vin de pays d'Aigues Vin de pays de l'Ain Vin de pays de l'Allier Vin de pays d'Allobrogie Vin de pays des Alpes de Haute-Provence Vin de pays des Alpes Maritimes Vin de pays de l'ArdÃ ¨che Vin de pays d'Argens Vin de pays de l'AriÃ ¨ge Vin de pays de l'Aude Vin de pays de l'Aveyron Vin de pays des Balmes dauphinoises Vin de pays de la BÃ ©novie Vin de pays du BÃ ©range Vin de pays de Bessan Vin de pays de Bigorre Vin de pays des Bouches du RhÃ ´ne Vin de pays du Bourbonnais Vin de pays du Calvados Vin de pays de Cassan Vin de pays Cathare Vin de pays de Caux Vin de pays de Cessenon Vin de pays des CÃ ©vennes Vin de pays des CÃ ©vennes Mont Bouquet Vin de pays Charentais, whether or not followed by Ile de RÃ © or Ile d'OlÃ ©ron or Saint-Sornin Vin de pays de la Charente Vin de pays des Charentes-Maritimes Vin de pays du Cher Vin de pays de la CitÃ © de Carcassonne Vin de pays des Collines de la Moure Vin de pays des Collines rhodaniennes Vin de pays du ComtÃ © de Grignan Vin de pays du ComtÃ © tolosan Vin de pays des ComtÃ ©s rhodaniens Vin de pays de la CorrÃ ¨ze Vin de pays de la CÃ ´te Vermeille Vin de pays des coteaux charitois Vin de pays des coteaux d'Enserune Vin de pays des coteaux de Besilles Vin de pays des coteaux de CÃ ¨ze Vin de pays des coteaux de Coiffy Vin de pays des coteaux Flaviens Vin de pays des coteaux de Fontcaude Vin de pays des coteaux de Glanes Vin de pays des coteaux de l'ArdÃ ¨che Vin de pays des coteaux de l'Auxois Vin de pays des coteaux de la Cabrerisse Vin de pays des coteaux de Laurens Vin de pays des coteaux de Miramont Vin de pays des coteaux de MontÃ ©limar Vin de pays des coteaux de Murviel Vin de pays des coteaux de Narbonne Vin de pays des coteaux de Peyriac Vin de pays des coteaux des Baronnies Vin de pays des coteaux du Cher et de l'Arnon Vin de pays des coteaux du GrÃ ©sivaudan Vin de pays des coteaux du Libron Vin de pays des coteaux du Littoral Audois Vin de pays des coteaux du Pont du Gard Vin de pays des coteaux du Salagou Vin de pays des coteaux de Tannay Vin de pays des coteaux du Verdon Vin de pays des coteaux et terrasses de Montauban Vin de pays des cÃ ´tes catalanes Vin de pays des cÃ ´tes de Ceressou Vin de pays des cÃ ´tes de Gascogne Vin de pays des cÃ ´tes de Lastours Vin de pays des cÃ ´tes de Montestruc Vin de pays des cÃ ´tes de PÃ ©rignan Vin de pays des cÃ ´tes de Prouilhe Vin de pays des cÃ ´tes de Thau Vin de pays des cÃ ´tes de Thongue Vin de pays des cÃ ´tes du Brian Vin de pays des cÃ ´tes du Condomois Vin de pays des cÃ ´tes du Tarn Vin de pays des cÃ ´tes du Vidourle Vin de pays de la Creuse Vin de pays de Cucugnan Vin de pays des Deux-SÃ ¨vres Vin de pays de la Dordogne Vin de pays du Doubs Vin de pays de la DrÃ ´me Vin de pays DuchÃ © d'UzÃ ¨s Vin de pays de Franche-ComtÃ ©, whether ot not followed by Coteaux de Champlitte Vin de pays du Gard Vin de pays du Gers Vin de pays des Hautes-Alpes Vin de pays de la Haute-Garonne Vin de pays de la Haute-Marne Vin de pays des Hautes-PyrÃ ©nÃ ©es Vin de pays d'Hauterive, whether or not followed by Val d'Orbieu or Coteaux du TermenÃ ¨s or CÃ ´tes de LÃ ©zignan Vin de pays de la Haute-SaÃ ´ne Vin de pays de la Haute-Vienne Vin de pays de la Haute vallÃ ©e de l'Aude Vin de pays de la Haute vallÃ ©e de l'Orb Vin de pays des Hauts de Badens Vin de pays de l'HÃ ©rault Vin de pays de l'Ile de BeautÃ © Vin de pays de l'Indre et Loire Vin de pays de l'Indre Vin de pays de l'IsÃ ¨re Vin de pays du Jardin de la France, whether or not followed by Marches de Bretagne or Pays de Retz Vin de pays des Landes Vin de pays de Loire-Atlantique Vin de pays du Loir et Cher Vin de pays du Loiret Vin de pays du Lot Vin de pays du Lot et Garonne Vin de pays des Maures Vin de pays de Maine et Loire Vin de pays de la Mayenne Vin de pays de Meurthe-et-Moselle Vin de pays de la Meuse Vin de pays du Mont Baudile Vin de pays du Mont Caume Vin de pays des Monts de la Grage Vin de pays de la NiÃ ¨vre Vin de pays d'Oc Vin de pays du PÃ ©rigord, whether or not followed by Vin de Domme Vin de pays de la Petite Crau Vin de pays des Portes de MÃ ©diterranÃ ©e Vin de pays de la PrincipautÃ © d'Orange Vin de pays du Puy de DÃ ´me Vin de pays des PyrÃ ©nÃ ©es-Atlantiques Vin de pays des PyrÃ ©nÃ ©es-Orientales Vin de pays des Sables du Golfe du Lion Vin de pays de la Sainte Baume Vin de pays de Saint Guilhem-le-DÃ ©sert Vin de pays de Saint-Sardos Vin de pays de Sainte Marie la Blanche Vin de pays de SaÃ ´ne et Loire Vin de pays de la Sarthe Vin de pays de Seine et Marne Vin de pays du Tarn Vin de pays du Tarn et Garonne Vin de pays des Terroirs landais, whether or not followed by Coteaux de Chalosse or CÃ ´tes de L'Adour or Sables Fauves or Sables de l'OcÃ ©an Vin de pays de ThÃ ©zac-Perricard Vin de pays du Torgan Vin de pays d'UrfÃ © Vin de pays du Val de Cesse Vin de pays du Val de Dagne Vin de pays du Val de Montferrand Vin de pays de la VallÃ ©e du Paradis Vin de pays du Var Vin de pays du Vaucluse Vin de pays de la Vaunage Vin de pays de la VendÃ ©e Vin de pays de la VicomtÃ © d'Aumelas Vin de pays de la Vienne Vin de pays de la Vistrenque Vin de pays de l'Yonne In Germany 1. Names of quality wines produced in specified regions Specified regions (whether or not followed by the name of a sub-region) Sub-regions (must be used in conjunction with the corresponding specified region) Ahr ¦ Walporzheim or Ahrtal Baden ¦ Badische BergstraÃ e (Bergstrasse) Bodensee Breisgau Kaiserstuhl Kraichgau MarkgrÃ ¤flerland Ortenau Tauberfranken Tuniberg Franken ¦ Maindreieck Mainviereck Steigerwald Hessische BergstraÃ e ¦ Starkenburg Umstadt Mittelrhein ¦ Loreley Siebengebirge Mosel-Saar-Ruwer ¦ Bernkastel Burg Cochem Moseltor Obermosel Ruwertal Saar Nahe ¦ Nahetal Pfalz ¦ Mittelhaardt Deutsche WeinstraÃ e (Weinstrasse) SÃ ¼dliche WeinstraÃ e (Weinstrasse) Rheingau ¦ Johannisberg Rheinhessen ¦ Bingen Nierstein Wonnegau Saale-Unstrut ¦ Mansfelder Seen SchloÃ  Neuenburg (Schloss Neuenburg) ThÃ ¼ringen Sachsen ¦ Elstertal MeiÃ en (Meissen) WÃ ¼rttemberg ¦ Bayerischer Bodensee Kocher-Jagst-Tauber Oberer Neckar Remstal-Stuttgart WÃ ¼rttembergisch Unterland WÃ ¼rttembergischer Bodensee 2. Names of table wines with names of origin Landwein Tafelwein Ahrtaler Landwein Albrechtsburg Badischer Landwein Bayern Bayerischer Bodensee-Landwein Burgengau FrÃ ¤nkischer Landwein Donau Landwein der Mosel Lindau Landwein der Ruwer Main Landwein der Saar Mecklenburger Mecklenburger Landwein Neckar Mitteldeutscher Landwein Oberrhein Nahegauer Landwein Rhein PfÃ ¤lzer Landwein Rhein-Mosel Regensburger Landwein RÃ ¶mertor Rheinburgen-Landwein Stargarder Land Rheingauer Landwein Rheinischer Landwein SaarlÃ ¤ndischer Landwein der Mosel SÃ ¤chsischer Landwein SchwÃ ¤bischer Landwein Starkenburger Landwein TaubertÃ ¤ler Landwein In Greece 1. Names of quality wines produced in specified regions Specified regions In Greek In English Ã Ã ¼Ã Ã ½Ã Ã ±Ã ¹Ã ¿ Amynteon Ã Ã ³Ã Ã ¯Ã ±Ã »Ã ¿Ã  Anchialos Ã Ã Ã Ã ¬Ã ½Ã µÃ  Archanes Ã Ã ±Ã Ã ½Ã ­Ã  Dafnes Ã Ã ¿Ã Ã ¼Ã ­Ã ½Ã ¹Ã Ã Ã ± Goumenissa Ã Ã ®Ã ¼Ã ½Ã ¿Ã  Lemnos Ã Ã ±Ã ½Ã Ã ¹Ã ½Ã µÃ ¯Ã ± Mantinia Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Mavrodafni Kephalinia Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ Mavrodafni Patra Ã Ã µÃ Ã µÃ ½Ã ¹Ã ºÃ Ã »Ã ± Mesenicola Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Moschatos Kephalinia Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã Moschatos Lemnos Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ Moschatos Patra Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã Moschatos Rhodos Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ Moschatos Riou Patra Ã Ã ¬Ã ¿Ã Ã Ã ± Naoussa Ã Ã µÃ ¼Ã ­Ã ± Nemea Ã Ã ¬Ã Ã ¿Ã  Paros Ã Ã ¬Ã Ã Ã ± Patra Ã Ã µÃ ¶Ã ¬ Peza Ã ¡Ã ±Ã Ã ¬Ã ½Ã · Rapsani Ã ¡Ã Ã ´Ã ¿Ã  Rhodos Ã ¡Ã ¿Ã ¼ÃÃ Ã »Ã ± Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  Robola Kephalinia Ã £Ã ¬Ã ¼Ã ¿Ã  Samos Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · Santorini Ã £Ã ·Ã Ã µÃ ¯Ã ± Sitia Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ »Ã ¯Ã Ã Ã ½Ã ± Slopes of Melitona Ã Ã ¯Ã Ã Ã ± Zitsa 2. Names of table wines with names of origin In Greek In English Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ¬Ã »Ã Ã Ã Ã ½, whether or not followed by Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã  Retsina (*) of Gialtra, whether or not followed by Evvia Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã §Ã ±Ã »Ã ºÃ ¯Ã ´Ã ±Ã , whether or not followed by Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã  Retsina (*) of Halkida, whether or not followed by Evvia Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã Ã Ã Ã Ã ¿Ã , whether or not followed by Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã  Retsina (*) of Karystos, whether or not followed by Evvia Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã Ã ÃÃ ¯Ã ±Ã  or Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¿Ã Ã ÃÃ ¯Ã ¿Ã , whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina (*) of Kropia or Retsina (*) Koropi, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã Ã ºÃ ¿ÃÃ ¿Ã Ã »Ã ¿Ã , whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina (*) of Markopoulou, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã µÃ ³Ã ¬Ã Ã Ã ½, whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina (*) of Megara, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã µÃ Ã ¿Ã ³Ã µÃ ¯Ã Ã ½, whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina (*) of Mesogia, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã »Ã »Ã ®Ã ½Ã ·Ã , whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina (*) of Pallini, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã ±Ã  or Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ¿ÃÃ µÃ Ã ¯Ã ¿Ã , whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina (*) of Peania or Retsina (*) of Liopesi, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã Ã ¹Ã ºÃ µÃ Ã ¼Ã ¯Ã ¿Ã , whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina (*) of Pikermi, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± Ã £ÃÃ ¬Ã Ã Ã ½, whether or not followed by Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Retsina (*) of Spata, whether or not followed by Attika Ã ¡Ã µÃ Ã Ã ¯Ã ½Ã ± ÃÃ ·Ã ²Ã Ã ½, whether or not followed by Ã Ã ¿Ã ¹Ã Ã Ã ¯Ã ±Ã  Retsina (*) of Thebes, whether or not followed by Viotias AÃ Ã ±Ã Ã ºÃ Ã  TÃ ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Achaia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ½Ã ´Ã Ã ¹Ã ±Ã ½Ã ®Ã  Regional wine of Adriana Ã Ã ¹Ã ³Ã ±Ã ¹Ã ¿ÃÃ µÃ »Ã ±Ã ³Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Aegean Sea Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ³Ã ¿Ã Ã ¬Ã  Regional wine of Agora Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ½Ã ±Ã ²Ã Ã Ã Ã ¿Ã Regional wine of Anavyssos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã ºÃ ±Ã ´Ã ¯Ã ±Ã  Regional wine of Arkadia Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Attiki-Attikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ²Ã ´Ã ®Ã Ã Ã ½ Regional wine of Avdira Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  Regional wine of Corfu Ã Ã Ã ·Ã Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Crete  Kritikos Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ·Ã Ã ¹Ã ±Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Dodekanese  Dodekanissiakos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã ¬Ã ¼Ã ±Ã  Regional wine of Drama Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¿Ã Ã Ã ¯Ã ½Ã ¿Ã Regional wine of Enos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ÃÃ ±Ã ½Ã ¿Ã ¼Ã ®Ã  Regional wine of Epanomi Ã ÃÃ µÃ ¹Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Epirus  Epirotikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ±Ã  Regional wine of Florina Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã ±Ã ½Ã µÃ ¯Ã Ã ½ Regional wine of Gerania Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã µÃ ²Ã µÃ ½Ã Ã ½ Regional wine of Grevena Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã §Ã ±Ã »Ã ¹Ã ºÃ ¿Ã Ã ½Ã ±Ã  Regional wine of Halikouna Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  Regional wine of Halkidiki Ã Ã Ã ±Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Heraklion  Herakliotikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ¹Ã µÃ ¯Ã ±Ã  Regional wine of Ilia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ »Ã ¯Ã ¿Ã Regional wine of Ilion Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¼Ã ±Ã ¸Ã ¯Ã ±Ã  Regional wine of Imathia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ Ã ±Ã ½Ã ½Ã ¯Ã ½Ã Ã ½ Regional wine of Ioannina ÃÃ Ã ¼Ã ±Ã Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Ismaros  Ismarikos Ã Ã ±Ã Ã Ã Ã Ã ¹Ã ½Ã Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Karystos  Karystinos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¹Ã Ã Ã ¬Ã ¼Ã ¿Ã Regional wine of Kissamos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ·Ã ¼Ã ­Ã ½Ã Ã ¹ Regional wine of Klimenti Ã Ã ¿Ã Ã ¹Ã ½Ã ¸Ã ¹Ã ±Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Korinthos  Korinthiakos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¿Ã Ã ÃÃ ¯Ã ¿Ã Regional wine of Koropi Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã ±Ã ½Ã ¹Ã ¬Ã  Regional wine of Krania Ã Ã ±Ã ºÃ Ã ½Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Lakonia  Lakonikos Ã Ã ±Ã Ã ¹Ã ¸Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Lasithi  Lassithiotikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã ºÃ ¬Ã ´Ã ±Ã  Regional wine of Lefkada Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã Ã ¯Ã ½Ã Ã ½ Regional wine of Letrines Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ·Ã »Ã ¬Ã ½Ã Ã ¹Ã ¿Ã ÃÃ µÃ ´Ã ¯Ã ¿Ã Regional wine of Lilantio Pedio Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Macedonia  Macedonikos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ±Ã ½Ã Ã ¶Ã ±Ã ²Ã ¹Ã ½Ã ¬Ã Ã Ã ½ Regional wine of Mantzavinata Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ºÃ ÃÃ ¿Ã Ã »Ã ¿Ã Regional wine of Markopoulo TÃ ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ±Ã Ã Ã ¯Ã ½Ã ¿Ã Regional wine of Martino Ã Ã µÃ Ã Ã ·Ã ½Ã ¹Ã ±Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Messinia  Messiniakos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã ±Ã ¾Ã ¬Ã Ã Ã ½ Regional wine of Metaxata Ã Ã µÃ Ã Ã ¿Ã ²Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Metsovo  Metsovitikos Ã Ã ¿Ã ½Ã µÃ ¼Ã ²Ã ¬Ã Ã ¹Ã ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Monemvasia  Monemvasios Ã Ã ³Ã ¹Ã ¿Ã Ã µÃ ¯Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Mount Athos Agioritikos Ã Ã µÃ Ã ·Ã ¼Ã ²Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Nea Messimvria Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ÃÃ ¿Ã Ã ½Ã Ã ¯Ã ±Ã  Ã Ã ¿Ã ºÃ Ã ¯Ã ´Ã ¿Ã  Regional wine of Opountias Lokridos Ã Ã ±Ã »Ã »Ã ·Ã ½Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Pallini  Palliniotikos Ã Ã ±Ã ³Ã ³Ã ±Ã ¹Ã ¿Ã Ã µÃ ¯Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Pangeon  Pangeoritikos Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Peanea Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ­Ã »Ã »Ã ±Ã  Regional wine of Pella Ã Ã µÃ »Ã ¿ÃÃ ¿Ã ½Ã ½Ã ·Ã Ã ¹Ã ±Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Peloponnese  Peloponnisiakos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹Ã ´Ã ¿Ã  Regional wine of Pisatis Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã »Ã ¯Ã ±Ã  Regional wine of Pylia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¡Ã ¹Ã Ã Ã Ã ½Ã ±Ã  Ã Ã Ã »Ã ¯Ã ´Ã ¿Ã  Regional wine of Ritsona Avlidas Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã £Ã µÃ Ã Ã Ã ½ Regional wine of Serres Ã £Ã ¹Ã ±Ã Ã ¹Ã Ã Ã ¹Ã ½Ã Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Siastista  Siatistinos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã £Ã ¹Ã ¸Ã Ã ½Ã ¯Ã ±Ã  Regional wine of Sithonia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¼ÃÃ ­Ã »Ã ¿Ã Regional wine of Slopes of Ambelos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¹Ã ³Ã ¹Ã ±Ã »Ã µÃ ¯Ã ±Ã  Regional wine of Slopes of Egialia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ¹Ã ¸Ã ±Ã ¹Ã Ã Ã ½Ã ± Regional wine of Slopes of Kitherona Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ½Ã ·Ã ¼Ã ¯Ã ´Ã ¿Ã  Regional wine of Slopes of Knimida Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ¬Ã Ã ½Ã ·Ã ¸Ã ±Ã  Regional wine of Slopes of Parnitha Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¿Ã Ã µÃ ¯Ã Ã ½ Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã µÃ ½Ã Ã µÃ »Ã ¹Ã ºÃ ¿Ã  Regional wine of Slopes of Penteliko Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã µÃ Ã Ã Ã Ã ¿Ã  Regional wine of Slopes of Petroto Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ Ã Ã ¯Ã Ã ºÃ ¿Ã Regional wine of Slopes of Vertiskos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã £ÃÃ ¬Ã Ã Ã ½ Regional wine of Spata Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã £Ã Ã µÃ Ã µÃ ¬Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ¿Ã  Regional wine of Sterea Ellada Ã £Ã Ã Ã ¹Ã ±Ã ½Ã Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Syros  Syrianos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¤Ã µÃ ³Ã ­Ã ±Ã  Regional wine of Tegea Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ ±Ã Ã ±Ã ½Ã Ã ½ Regional wine of Thapsana ÃÃ ·Ã ²Ã ±Ã Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Thebes  Thivaikos ÃÃ µÃ Ã Ã ±Ã »Ã ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Regional wine of Thessalia  Thessalikos ÃÃ Ã ±Ã ºÃ ¹Ã ºÃ Ã  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  or Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  ÃÃ Ã ¬Ã ºÃ ·Ã  Regional wine of Thrace  Thrakikos or Regional wine of Thrakis Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¤Ã Ã ¹Ã Ã Ã »Ã ¯Ã ±Ã  Regional wine of Trifilia Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã ¤Ã Ã Ã ½Ã ¬Ã ²Ã ¿Ã Regional wine of Tyrnavos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¿Ã ¹Ã »Ã ¬Ã ´Ã ¿Ã  Ã Ã Ã ±Ã »Ã ¬Ã ½Ã Ã ·Ã  Regional wine of Valley of Atalanti Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ »Ã ²Ã µÃ ½Ã Ã ¿Ã  Regional wine of Velvendos Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¹Ã »Ã ¯Ã Ã Ã ±Ã  Regional wine of Vilitsas Ã Ã µÃ Ã ½Ã Ã µÃ ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã Verntea Zakynthou In Hungary Names of quality wines produced in specified regions Specified regions (whether or not followed by the name of the sub-region) Sub-regions (whether or not preceeded by the name of the specified region) Ã szÃ ¡r-NeszmÃ ©ly(-i) ¦ Ã szÃ ¡r(-i) NeszmÃ ©ly(-i) Badacsony(-i) BalatonboglÃ ¡r(-i) ¦ Balatonlelle(-i) Marcali BalatonfelvidÃ ©k(-i) ¦ Balatonederics-Lesence(-i) Cserszeg(-i) KÃ ¡l(-i) BalatonfÃ ¼red-Csopak(-i) ¦ ZÃ ¡nka(-i) BalatonmellÃ ©ke or BalatonmellÃ ©ki ¦ MuravidÃ ©ki BÃ ¼kkalja(-i) CsongrÃ ¡d(-i) ¦ Kistelek(-i) MÃ ³rahalom or MÃ ³rahalmi PusztamÃ ©rges(-i) Eger or Egri ¦ DebrÃ (-i), whether or not followed by AndornaktÃ ¡lya(-i) or DemjÃ ©n(-i) or Egerbakta(-i) or EgerszalÃ ³k(-i) or EgerszÃ ³lÃ ¡t(-i) or FelsÃ tÃ ¡rkÃ ¡ny(-i) or Kerecsend(-i) or MaklÃ ¡r(-i) or NagytÃ ¡lya(-i) or Noszvaj(-i) or Novaj(-i) or Ostoros(-i) or Szomolya(-i) or AldebrÃ (-i) or FeldebrÃ (-i) or TÃ ³falu(-i) or VerpelÃ ©t(-i) or Kompolt(-i) or TarnaszentmÃ ¡ria(-i) Etyek-Buda(-i) ¦ Buda(-i) Etyek(-i) Velence(-i) HajÃ ³s-Baja(-i) KÃ szegi KunsÃ ¡g(-i) ¦ BÃ ¡cska(-i) CeglÃ ©d(-i) Duna mente or Duna menti IzsÃ ¡k(-i) JÃ ¡szsÃ ¡g(-i) KecskemÃ ©t-KiskunfÃ ©legyhÃ ¡za or KecskemÃ ©t KiskunfÃ ©legyhÃ ¡zi Kiskunhalas-Kiskunmajsa(-i) KiskÃ rÃ ¶s(-i) Monor(-i) Tisza mente or Tisza menti MÃ ¡tra(-i) MÃ ³r(-i) Pannonhalma (Pannonhalmi) PÃ ©cs(-i) ¦ Kapos(-i) SzigetvÃ ¡r(-i) Versend(-i) SomlÃ ³(-i) ¦ KissomlyÃ ³-SÃ ¡ghegyi Sopron(-i) ¦ KÃ ¶szeg(-i) SzekszÃ ¡rd(-i) Tokaj(-i) ¦ AbaÃ ºjszÃ ¡ntÃ ³(-i) Bekecs(-i) BodrogkeresztÃ ºr(-i) Bodrogkisfalud(-i) Bodrogolaszi ErdÃ bÃ ©nye(-i) ErdÃ horvÃ ¡ti Golop(-i) HercegkÃ ºnye(-i) MÃ ¡d(-i) t(-i) LegyesbÃ ©nye(-i) Makkoshotyka(-i) MezÃ zombor(-i) Monok(-i) Olaszliszka(-i) RÃ ¡tka(-i) SÃ ¡razsadÃ ¡ny(-i) SÃ ¡rospatak(-i) SÃ ¡toraljaÃ ºjhely(-i) Szegi Szegilong(-i) Szerencs(-i) TÃ ¡llya(-i) Tarcal(-i) Tolcsva(-i) VÃ ¡mosÃ ºjfalu(-i) Tolna(-i) ¦ TamÃ ¡si VÃ ¶lgysÃ ©g(-i) VillÃ ¡ny(-i) ¦ SiklÃ ³s(-i), whether or not followed byKisharsÃ ¡ny(-i) or NagyharsÃ ¡ny(-i) or Palkonya(-i) or VillÃ ¡nykÃ ¶vesd(-i) or Bisse(-i) or CsarnÃ ³ta(-i) or DiÃ ³sviszlÃ ³(-i) or HarkÃ ¡ny(-i) or HegyszentmÃ ¡rton(-i) or KistÃ ³tfalu(-i) or MÃ ¡rfa(-i) or NagytÃ ³tfalu(-i) or Szava(-i) or TÃ ºrony(-i) or VokÃ ¡ny(-i) In Italy 1. Names of quality wines produced in specified regions Aglianico del Taburno or Taburno Aglianico del Vulture Albana di Romagna Albugnano Alcamo or Alcamo classico Aleatico di Gradoli Aleatico di Puglia Alezio Alghero or Sardegna Alghero Alta Langa Alto Adige (SÃ ¼dtirol) or dell'Alto Adige (SÃ ¼dtiroler), whether or not followed by  Colli di Bolzano (Bozner Leiten),  Meranese di Collina (Meraner Huge) or Meranese (Meraner),  Santa Maddalena (St. Magdalener),  Terlano (Terlaner),  Valle Isarco (Eisacktal or Eisacktaler),  Valle Venosta (Vinschgau) Ansonica Costa dell'Argentario Aprilia Arborea or Sardegna Arborea Arcole Assisi Atina Aversa Bagnoli di Sopra or Bagnoli Barbera del Monferrato Barco Reale di Carmignano or Rosato di Carmignano or Vin Santo di Carmignano or Vin Santo Carmignano Occhio di Pernice Bardolino Superiore Bianchello del Metauro Bianco Capena Bianco dell'Empolese Bianco della Valdinievole Bianco di Custoza Bianco di Pitigliano Bianco Pisano di S. TorpÃ ¨ Biferno Bivongi Boca Bolgheri e Bolgheri Sassicaia Bosco Eliceo Botticino Brachetto d'Acqui or Acqui Bramaterra Breganze Brindisi Cacc'e mmitte di Lucera Cagnina di Romagna Caldaro (Kalterer) or Lago di Caldaro (Kalterersee), whether or not followed by Classico Campi Flegrei Campidano di Terralba or Terralba or Sardegna Campidano di Terralba or Sardegna Terralba Canadese Candia dei Colli Apuani Cannonau di Sardegna, whether or not followed by Capo Ferrato or Oliena or Nepente di Oliena Jerzu Capalbio Capri Capriano del Colle Carema Carignano del Sulcis or Sardegna Carignano del Sulcis Carmignano Carso Castel del Monte Castel San Lorenzo Casteller Castelli Romani Cellatica Cerasuolo di Vittoria Cerveteri Cesanese del Piglio Cesanese di Affile or Affile Cesanese di Olevano Romano or Olevano Romano Chianti (*), whether or not followed by Colli Aretini or Colli Fiorentini or Colline Pisane or Colli Senesi or Montalbano or Montespertoli or Rufina Chianti Classico Cilento Cinque Terre or Cinque Terre SciacchetrÃ , whether or not followed by Costa de Sera or Costa de Campu or Costa da Posa Circeo CirÃ ² Cisterna d'Asti Colli Albani Colli Altotiberini Colli Amerini Colli Berici, whether or not followed by Barbarano Colli Bolognesi Classico-Pignoletto Colli Bolognesi, whether or not followed by Colline di Riposto or Colline Marconiane or Zola Predosa or Monte San Pietro or Colline di Oliveto or Terre di Montebudello or Serravalle Colli del Trasimeno or Trasimeno Colli della Sabina Colli dell'Etruria Centrale Colli di Conegliano, whether or not followed by Refrontolo or Torchiato di Fregona Colli di Faenza Colli di Luni Colli di Parma Colli di Rimini Colli di Scandiano e di Canossa Colli d'Imola Colli Etruschi Viterbesi Colli Euganei Colli Lanuvini Colli Maceratesi Colli Martani, whether or not followed by Todi Colli Orientali del Friuli, whether or not followed by Cialla or Rosazzo Colli Perugini Colli Pesaresi, whether or not followed by Focara or Roncaglia Colli Piacentini, whether or not followed by Vigoleno or Gutturnio or Monterosso Val d'Arda or Trebbianino Val Trebbia or Val Nure Colli Romagna Centrale Colli Tortonesi Collina Torinese Colline di Levanto Colline Lucchesi Colline Novaresi Colline Saluzzesi Collio Goriziano or Collio Conegliano-Valdobbiadene, whether or not followed by Cartizze Conero Contea di Sclafani Contessa Entellina Controguerra Copertino Cori Cortese dell'Alto Monferrato Corti Benedettine del Padovano Cortona Costa d'Amalfi, whether or not followed by Furore or Ravello or Tramonti Coste della Sesia Delia Nivolelli Dolcetto d'Acqui Dolcetto d'Asti Dolcetto delle Langhe Monregalesi Dolcetto di Diano d'Alba or Diano d'Alba Dolcetto di Dogliani whether or not followed by superiore or Dogliani Dolcetto di Ovada Donnici Elba Eloro, whether or not followed by Pachino Erbaluce di Caluso or Caluso Erice Esino Est! Est!! Est!!! Di Montefiascone Etna Falerio dei Colli Ascolani or Falerio Falerno del Massico Fara Faro Fiano di Avellino Franciacorta Freisa d'Asti Freisa di Chieri Friuli Annia Friuli Aquileia Friuli Grave Friuli Isonzo or Isonzo del Friuli Friuli Latisana Gabiano Galatina Galluccio Gambellara Garda Garda Colli Mantovani Gavi or Cortese di Gavi Genazzano Ghemme Gioia del Colle GirÃ ² di Cagliari or Sardegna GirÃ ² di Cagliari Golfo del Tigullio Gravina Greco di Bianco Greco di Tufo Grignolino d'Asti Grignolino del Monferrato Casalese Guardia Sanframondi o Guardiolo I Terreni di Sanseverino Ischia Lacrima di Morro or Lacrima di Morro d'Alba Lago di Corbara Lambrusco di Sorbara Lambrusco Grasparossa di Castelvetro Lambrusco Mantovano, whether or not followed by OltrepÃ ² Mantovano or Viadanese-Sabbionetano Lambrusco Salamino di Santa Croce Lamezia Langhe Lessona Leverano Lison Pramaggiore Lizzano Loazzolo Locorotondo Lugana Malvasia delle Lipari Malvasia di Bosa or Sardegna Malvasia di Bosa Malvasia di Cagliari or Sardegna Malvasia di Cagliari Malvasia di Casorzo d'Asti Malvasia di Castelnuovo Don Bosco Mamertino di Malezzo or Mamertino Mandrolisai or Sardegna Mandrolisai Marino Marsala (*) Martina or Martina Franca Matera Matino Melissa Menfi, whether or not followed by Feudo or Fiori or Bonera Merlara Molise, whether or not preceded by del Monferrato, whether or not followed by Casalese Monica di Cagliari or Sardegna Monica di Cagliari Monica di Sardegna Monreale Montecarlo Montecompatri Colonna or Montecompatri or Colonna Montecucco Montefalco Montefalco Sagrantino Montello e Colli Asolani Montepulciano d'Abruzzo Montepulciano d'Abruzzo Colline Teramane Monteregio di Massa Marittima Montescudaio Monti Lessini or Lessini Morellino di Scansano Moscadello di Montalcino Moscato di Cagliari or Sardegna Moscato di Cagliari Moscato di Noto Moscato di Pantelleria or Passito di Pantelleria or Pantelleria Moscato di Sardegna, whether or not followed by Gallura or Tempio Pausania or Tempio Moscato di Siracusa Moscato di Sorso-Sennori or Moscato di Sorso or Moscato di Sennori or Sardegna Moscato di Sorso-Sennori or Sardegna Moscato di Sorso or Sardegna Moscato di Sennori Moscato di Trani NardÃ ² Nasco di Cagliari or Sardegna Nasco di Cagliari Nettuno Nuragus di Cagliari or Sardegna Nuragus di Cagliari Offida OltrepÃ ² Pavese Orcia Orta Nova Ostuni Pagadebit di Romagna, whether or not followed by Bertinoro Parrina Penisola Sorrentina, whether or not followed by Gragnano or Lettere or Sorrento Pentro di Isernia or Pentro Pergola Piemonte Pietraviva Pinerolese Pollino Pomino Pornassio or Ormeasco di Pornassio Primitivo di Manduria Ramandolo Recioto di Soave Reggiano Reno Riesi Riviera del Brenta Riviera del Garda Bresciano or Garda Bresciano Riviera Ligure di Ponente, whether or not followed by Riviera dei Fiori or Albenga o Albenganese or Finale or Finalese or Ormeasco Roero Romagna Albana spumante Rossese di Dolceacqua or Dolceacqua Rosso Barletta Rosso Canosa or Rosso Canosa Canusium Rosso Conero Rosso di Cerignola Rosso di Montalcino Rosso di Montepulciano Rosso Orvietano or Orvietano Rosso Rosso Piceno Rubino di Cantavenna RuchÃ ¨ di Castagnole Monferrato Salice Salentino Sambuca di Sicilia San Colombano al Lambro or San Colombano San Gimignano San Martino della Battaglia San Severo San Vito di Luzzi Sangiovese di Romagna Sannio Sant'Agata de Goti Sant'Antino Santa Margherita di Belice Sant'Anna di Isola di Capo Rizzuto Sardegna Semidano, whether or not followed by Mogoro Savuto Scanzo or Moscato di Scanzo Scavigna Sciacca, whether or not followed by Rayana Serrapetrona Sforzato di Valtellina or Sfursat di Valtellina Soave superiore Sizzano Solopaca Squinzano Strevi Tarquinia Taurasi Teroldego Rotaliano Terre dell'Alte Val d'Agri Terre di Franciacorta Torgiano, whether or not followed by rosso riserva Trebbiano d'Abruzzo Trebbiano di Romagna Trentino, whether or not followed by Sorni or Isera or d'Isera or Ziresi or dei Ziresi Trento Val d'Arbia Val di Cornia, whether or not followed by Suvereto Val Polcevera, whether or not followed by Coronata Valcalepio Valdadige or Etschaler, whether or not followed by Terra dei Forti Valdichiana Valle d'Aosta or VallÃ ©e d'Aoste, whether or not followed by Arnad-Montjovet or Donnas or Enfer d'Arvier, Torrette or Blanc de Morgex et de la Salle or Chambave or Nus Valpolicella, whether or not followed by de Valpantena Valsusa Valtellina, either followed by rosso or preceeded by rosso di Valtellina Superiore, whether or not followed by Grumello or Inferno or Maroggia or Sassella or Vagella Velletri Verbicaro Verdicchio dei Castelli di Jesi Verdicchio di Matelica Verduno Pelaverga or Verduno Vermentino di Gallura or Sardegna Vermentino di Gallura Vermentino di Sardegna Vernaccia di Oristano or Sardegna Vernaccia di Oristano Vernaccia di San Gimignano Vernaccia di Serrapetrona Vesuvio Vicenza Vignanello Vin Santo del Chianti Vin Santo del Chianti Classico Vin Santo di Montepulciano Vini del Piave or Piave Vittorio Zagarolo 2. Names of table wines with names of origin Allerona Alta Valle della Greve Alto Livenza Alto Mincio Alto Tirino ArghillÃ Barbagia Basilicata Benaco bresciano Beneventano Bergamasca Bettona Bianco di Castelfranco Emilia Calabria Camarro Campania Cannara Civitella d'Agliano Colli Aprutini Colli Cimini Colli del Limbara Colli del Sangro Colli della Toscana centrale Colli di Salerno Colli Ericini Colli Trevigiani Collina del Milanese Colline del Genovesato Colline Frentane Colline Pescaresi Colline Savonesi Colline Teatine Condoleo Conselvano Costa Viola Daunia Del Vastese or Histonium Delle Venezie Dugenta Emilia or dell'Emilia Epomeo Esaro Fontanarossa di Cerda ForlÃ ¬ Fortana del Taro Frusinate or del Frusinate Golfo dei Poeti La Spezia or Golfo dei Poeti Grottino di Roccanova Isola dei Nuraghi Lazio Lipuda Locride Marca Trevigiana Marche Maremma toscana Marmilla Mitterberg or Mitterberg tra Cauria e Tel or Mitterberg zwischen Gfrill und Toll Modena or Provincia di Modena Montenetto di Brescia Murgia Narni Nurra Ogliastra Osco or Terre degli Osci Paestum Palizzi Parteolla Pellaro Planargia Pompeiano Provincia di Mantova Provincia di Nuoro Provincia di Pavia Provincia di Verona or Veronese Puglia Quistello Ravenna Roccamonfina Romangia Ronchi di Brescia Rotae Rubicone Sabbioneta Salemi Salento Salina Scilla Sebino Sibiola Sicilia Sillaro or Bianco del Sillaro Spello Tarantino Terrazze Retiche di Sondrio Terre del Volturno Terre di Chieti Terre di Veleja Tharros Toscana or Toscano Trexenta Umbria Val di Magra Val di Neto Val Tidone Valdamato Vallagarina Valle Belice Valle del Crati Valle del Tirso Valle d'Itria Valle Peligna Valli di Porto Pino Veneto Veneto Orientale Venezia Giulia Vigneti delle Dolomiti or Weinberg Dolomiten In Luxembourg Names of quality wines produced in specified regions Specified regions (whether or not followed by the name of the commune or part of commune) Names of communes or parts of communes (must be used in conjunction with the specified region) Moselle Luxembourgeoise ¦ Ahn Assel Bech-Kleinmacher Born Bous Burmerange Canach Ehnen Ellingen Elvange Erpeldingen Gostingen Greiveldingen Grevenmacher Lenningen Machtum Mertert Moersdorf Mondorf Niederdonven Oberdonven Oberwormeldingen Remerschen Remich Rolling Rosport Schengen Schwebsingen Stadtbredimus Trintingen Wasserbillig Wellenstein Wintringen Wormeldingen In Malta 1. Names of quality wines produced in specified regions Specified regions (whether or not followed by the name of the sub-region) Sub-regions (must be used in conjunction with the corresponding specified region) Gozo ¦ Marsalforn Nadur Ramla Victoria Heights Island of Malta ¦ Marnisi Marsaxlokk Mdina or Medina Mgarr Rabat Siggiewi Ta' Qali 2. Names of table wines with names of origin In Maltese In English Gzejjer Maltin Maltese Islands In Portugal 1. Names of quality wines produced in specified regions Specified regions (whether or not followed by the name of the sub-region) Sub-regions (must be used in conjunction with the corresponding specified region) Alenquer Alentejo ¦ Borba Ã vora Granja-Amareleja Moura Portalegre Redondo Reguengos Vidigueira Arruda Bairrada Beira Interior ¦ Castelo Rodrigo Cova da Beira Pinhel Biscoitos Bucelas Carcavelos Chaves Colares DÃ £o ¦ Alva Besteiros Castendo Serra da Estrela Silgueiros Terras de Azurara Terras de Senhorim Douro, whether or not preceded by Vinho do or Moscatel do ¦ Baixo Corgo Cima Corgo Douro Superior Encostas d'Aire ¦ AlcobaÃ §a OurÃ ©m Graciosa LafÃ µes Lagoa Lagos LourinhÃ £ Madeira (*) or MadÃ ¨re or Madera or Vinho da Madeira or Madeira Weine or Madeira Wine or Vin de MadÃ ¨re or Vino di Madera or Madera Wijn Ã bidos Palmela Pico Planalto MirandÃ ªs PortimÃ £o Port (*) or Portwein or Portvin or Portwijn or Vin de Porto or Port Wine Ribatejo ¦ Almeirim Cartaxo Chamusca Coruche SantarÃ ©m Tomar SetÃ ºbal Tavira TÃ ¡vora-Varosa Torres Vedras ValpaÃ §os Vinho Verde ¦ Amarante Ave BaiÃ £o Basto CÃ ¡vado Lima MonÃ §Ã £o Paiva Sousa 2. Names of table wines with names of origin Regions (whether or not followed by the name of the sub-region) Sub-regions (must be used in conjunction with the corresponding region) AÃ §ores Alentejano Algarve Beiras ¦ Beira Alta Beira Litoral Terras de SicÃ ³ Estremadura ¦ Alta Estremadura Minho Ribatejano Terras do Sado TrÃ ¡s-os-Montes ¦ Terras Durienses In Slovenia 1. Names of quality wines produced in specified regions Specified regions (whether or not followed by either the name of a wine-growing commune and/or the name of a vineyard estate) Bela krajina or Belokranjec Bizeljsko-SremiÃ  or SremiÃ -Bizeljsko Dolenjska Dolenjska, cviÃ ek GoriÃ ¡ka Brda or Brda Haloze or HaloÃ ¾an Koper or KoprÃ an Kras Kras, teran Ljutomer-OrmoÃ ¾ or OrmoÃ ¾-Ljutomer Maribor or MariborÃ an Radgona-Kapela or Kapela-Radgona Prekmurje or PrekmurÃ an Ã marje-VirÃ ¡tanj or VirÃ ¡tanj-Ã marje Srednje Slovenske gorice Vipavska dolina or Vipavec or VipavÃ an 2. Names of table wines with names of origin Podravje Posavje Primorska In Slovakia Names of quality wines produced in specified regions Specified regions1.(whether or not followed by the name of the sub-region)2.(followed by the term vinohradnÃ ­cka oblasÃ ¥) Sub-regions1.(whether or not preceeded by the name of the corresponding specified region)2.(followed by the term vinohradnÃ ­cky rajÃ ³n) JuÃ ¾noslovenskÃ ¡ ¦ DunajskostredskÃ ½ GalantskÃ ½ HurbanovskÃ ½ KomÃ ¡rÃ anskÃ ½ PalÃ ¡rikovskÃ ½ Ã amorÃ ­nsky StrekovskÃ ½ Ã tÃ ºrovskÃ ½ MalokarpatskÃ ¡ ¦ BratislavskÃ ½ DoÃ ¾anskÃ ½ HlohoveckÃ ½ ModranskÃ ½ OreÃ ¡anskÃ ½ PezinskÃ ½ SeneckÃ ½ SkalickÃ ½ StupavskÃ ½ TrnavskÃ ½ VrbovskÃ ½ ZÃ ¡horskÃ ½ Nitrianska ¦ Nitriansky PukaneckÃ ½ RadoÃ ¡inskÃ ½ Ã intavskÃ ½ TekovskÃ ½ VrÃ ¡beÃ ¾skÃ ½ Ã ½eliezovskÃ ½ Ã ½itavskÃ ½ ZlatomoraveckÃ ½ StredoslovenskÃ ¡ ¦ FiÃ ¾akovskÃ ½ GemerskÃ ½ Hontiansky IpeÃ ¾skÃ ½ ModrokameneckÃ ½ TornaÃ ¾skÃ ½ VinickÃ ½ Tokaj / -skÃ ¡ / -skÃ ½ / -skÃ © ¦ Ã erhov Ã ernochov MalÃ ¡ TÃ Ã a SlovenskÃ © NovÃ © Mesto VeÃ ¾kÃ ¡ Bara VeÃ ¾kÃ ¡ TÃ Ã a ViniÃ ky VÃ ½chodoslovenskÃ ¡ ¦ KrÃ ¡Ã ¾ovskochlmeckÃ ½ MichalovskÃ ½ MoldavskÃ ½ SobraneckÃ ½ In Spain 1. Names of quality wines produced in specified regions Specified regions (whether or not followed by the name of the corresponding sub-region) Sub-regions (must be used in conjunction with the corresponding specified region) Abona Alella Alicante ¦ Marina Alta Almansa AmpurdÃ ¡n-Costa Brava Arabako Txakolina-TxakolÃ ­ de Alava or ChacolÃ ­ de Ã lava Arlanza Arribes Bierzo Binissalem-Mallorca Bullas Calatayud Campo de Borja CariÃ ±ena CataluÃ ±a Cava ChacolÃ ­ de Bizkaia-Bizkaiko Txakolina ChacolÃ ­ de Getaria-Getariako Txakolina Cigales Conca de BarberÃ ¡ Condado de Huelva Costers del Segre ¦ Artesa Les Garrigues Raimat Valls de Riu Corb Dominio de Valdepusa El Hierro Guijoso Jerez-XÃ ©rÃ ¨s-Sherry or Jerez or XÃ ©rÃ ¨s or Sherry (*) Jumilla La Mancha La Palma ¦ Fuencaliente Hoyo de Mazo Norte de la Palma Lanzarote MÃ ¡laga Manchuela Manzanilla Manzanilla-SanlÃ ºcar de Barrameda MÃ ©ntrida MondÃ ©jar Monterrei ¦ Ladera de Monterrei Val de Monterrei Montilla-Moriles Montsant Navarra ¦ Baja MontaÃ ±a Ribera Alta Ribera Baja Tierra Estella Valdizarbe PenedÃ ©s Pla de Bages Pla i Llevant Priorato RÃ ­as Baixas ¦ Condado do Tea O Rosal Ribera do Ulla Soutomaior Val do SalnÃ ©s Ribeira Sacra ¦ Amandi Chantada Quiroga-Bibei Ribeiras do MiÃ ±o Ribeiras do Sil Ribeiro Ribera del Duero Ribera del Guardiana ¦ CaÃ ±amero Matanegra MontÃ ¡nchez Ribera Alta Ribera Baja Tierra de Barros Ribera del JÃ ºcar Rioja ¦ Alavesa Alta Baja Rueda Sierras de MÃ ¡laga ¦ SerranÃ ­a de Ronda Somontano Tacoronte-Acentejo ¦ Anaga Tarragona Terra Alta Tierras de LeÃ ³n Tierra del Vino de Zamora Toro Utiel-Requena Valdeorras ValdepeÃ ±as Valencia ¦ Alto Turia Clariano Moscatel de Valencia Valentino Valle de GÃ ¼Ã ­mar Valle de la Orotava Valles de Benavente Vinos de Madrid ¦ Arganda Navalcarnero San MartÃ ­n de Valdeiglesias Ycoden-Daute-Isora Yecla 2. Names of table wines with names of origin Vino de la Tierra de Abanilla Vino de la Tierra de BailÃ ©n Vino de la Tierra de Bajo AragÃ ³n Vino de la Tierra de Betanzos Vino de la Tierra de CÃ ¡diz Vino de la Tierra de Campo de Belchite Vino de la Tierra de Campo de Cartagena Vino de la Tierra de Cangas Vino de la Tierra de CastellÃ ³ Vino de la Tierra de Castilla Vino de la Tierra de Castilla y LeÃ ³n Vino de la Tierra de Contraviesa-Alpujarra Vino de la Tierra de CÃ ³rdoba Vino de la Tierra de Desierto de AlmerÃ ­a Vino de la Tierra de Extremadura Vino de la Tierra Formentera Vino de la Tierra de GÃ ¡lvez Vino de la Tierra de Granada Sur-Oeste Vino de la Tierra de Ibiza Vino de la Tierra de Illes Balears Vino de la Tierra de Isla de Menorca Vino de la Tierra de La Gomera Vino de la Tierra de Laujar-Alpujarra Vino de la Tierra de Los Palacios Vino de la Tierra de Norte de Granada Vino de la Tierra Norte de Sevilla Vino de la Tierra de Pozohondo Vino de la Tierra de Ribera del Andarax Vino de la Tierra de Ribera del Arlanza Vino de la Tierra de Ribera del GÃ ¡llego-Cinco Villas Vino de la Tierra de Ribera del Queiles Vino de la Tierra de Serra de Tramuntana-Costa Nord Vino de la Tierra de Sierra de Alcaraz Vino de la Tierra de ValdejalÃ ³n Vino de la Tierra de Valle del Cinca Vino de la Tierra de Valle del Jiloca Vino de la Tierra del Valle del MiÃ ±o-Ourense Vino de la Tierra Valles de Sadacia In United Kingdom 1. Names of quality wines produced in specified regions English Vineyards Welsh Vineyards 2. Names of table wines with names of origin England or ¦ Cornwall Devon Dorset East Anglia Gloucestershire Hampshire Herefordshire Isle of Wight Isles of Scilly Kent Lincolnshire Oxfordshire Shropshire Somerset Surrey Sussex Worcestershire Yorkshire Wales or ¦ Cardiff Cardiganshire Carmarthenshire Denbighshire Gwynedd Monmouthshire Newport Pembrokeshire Rhondda Cynon Taf Swansea The Vale of Glamorgan Wrexham PART B Austria Belgium Cyprus Czech Republic Denmark Estonia Finland France Greece Germany Hungary Ireland Italy Latvia Lithuania Luxembourg Malta Poland Portugal Slovak Republic Slovenia Spain Sweden The Netherlands United Kingdom PART C In Germany Bernkasteler Doctor (Doktor), Deidesheimer, Dexheimer Doktor, Erbacher Marcobrunn, Forster, Forster Jesuitengarten, Graacher Himmelreich, Liebfraumilch, Liebfrauenmilch, Mosel, Mosel-Saar-Ruwer, Ockfener Bockstein, Piesporter Goldtropfchen, Piesporter Michelsberg, Piesporter Treppchen, Rudesheimer, Scharzhofberger, Schloss Johannisberger, Schloss Vollrads, Wehlener Sonnenuhr, Zeller Schwarze Katz. In France Aloxe-Corton, Alsace or Vin d'Alsace, Anjou, Barsac, Batard-Montrachet, Beaujolais, Beaujolais Villages, Beaune, Bonnes Mares, Bordeaux, Bordeaux Blanc, Bordeaux Rouge, Bourgogne, Brouilly, Chambertin, Chambolle-Musigny, Charmes-Chambertin, Chassagne-Montrachet, ChÃ ¢teau Lafite, ChÃ ¢teau Margaux, ChÃ ¢teau Yquem, ChÃ ¢teauneuf-du-Pape, Chenas, Chevalier-Montrachet, Chiroubles, Clos de la Roche, Clos de Vougeot, Corton, Corton-Charlemagne, CÃ ´te de Beaune, CÃ ´te de Beaune-Villages, CÃ ´te de Brouilly, CÃ ´te de Nuits, CÃ ´te de Nuits-Villages, CÃ ´te Rotie, Coteaux du Layon, CÃ ´tes du RhÃ ´ne, Echezeaux, Entre-Deux-Mers, Fleurie, Gevrey-Chambertin, Grands Echezeaux, Graves, Haut Medoc, Hermitage, La Tache, Loire, Macon, Margaux, Medoc, Mercurey, Meursault, Montrachet, Morgon, Moulin-a-Vent, Muscadet, Musigny, Nuits or Nuits-Saint-Georges, Pauillac, Pomerol, Pommard, Pouilly-Fuisse, Pouilly Fume, Puligny-Montrachet, RhÃ ´ne, Richebourg, Romanee-Conti, Romanee Saint-Vivant, Rose d'Anjou, Saint-Amour, Saint-Emilion, Saint-Estephe, Saint-Julien, Sancerre, Santenay, Saumur, Savigny or Savigny-les-Beaunes, Tavel, Touraine, Volnay, Vosne-Romanee, Vouvray. In Italy Asti Spumante, Barbaresco, Barbera d'Alba, Barbera d'Asti, Bardolino, Barolo, Brunello di Montalcino, Dolcetto d'Alba, Frascati, Gattinara, Lacryma Christi, Nebbiolo d'Alba, Orvieto, Soave, Valpolicella, Vino Nobile de Montepulciano. In Portugal Dao, Oporto, Porto, Vinho do Porto. In Spain Lagrima, Rioja. Explanatory notes: (*) Terms subject only to the provisions of Article 6 and not to the provisions of Article 7.  Words in italics, including names of origin and those qualifying the names of origin, are only for information or explanatory purposes, or both, and are not subject to the provisions of Article 7(1) and (3).  For greater clarity, the Parties note that the United States requires that names of origin be presented in roman characters; additional presentations in non-roman characters are optional and subject to US legal requirements; and nothing in Article 7 or this Annex shall be interpreted to require otherwise. ANNEX V PART A: Alexander Valley Alexandria Lakes Altus Anderson Valley Applegate Valley Arkansas Mountain Arroyo Grande Valley Arroyo Seco Atlas Peak Augusta Bell Mountain Ben Lomond Mountain Benmore Valley Bennett Valley California Shenandoah Valley Capay Valley Caramel Valley Catoctin Cayuga Lake Central Coast Central Delaware Valley Chalk Hill Chalone Chiles Valley Cienega Valley Clarksburg Clear Lake Cole Ranch Columbia Gorge Columbia Valley Cucamonga Valley Cumberland Valley Diablo Grande Diamond Mountain District Dry Creek Valley Dundee Hills Dunnigan Hills Edna Valley El Dorado Escondido Valley Fair Play Fennville Fiddletown Finger Lakes Fredericksburg in the Texas Hill Country Grand River Valley Grand Valley Guenoc Valley Hames Valley Hermann High Valley Horse Heaven Hills Howell Mountain Hudson River Region Isle St. George Kanawha River Valley Knights Valley Lake Erie Lake Michigan Shore Lake Wisconsin Lancaster Valley Leelanau Peninsula Lime Kiln Valley Linganore Livermore Valley Lodi Long Island Loramie Creek Los Carneros Madera Malibu-Newton Canyon Martha's Vineyard McDowell Valley McMinnville Mendocino Mendocino Ridge Merritt Island Mesilla Valley Middle Rio Grande Valley Mimbres Valley Mississippi Delta Monterey Monticello Mt. Harlan Mt. Veeder Napa Valley Niagara Escarpment North Coast North Fork of Long Island North Fork of Roanoke North Yuba Northern Neck George Washington Birthplace Northern Sonoma Oak Knoll District of Napa Valley Oakville Ohio River Valley Old Mission Peninsula Ozark Highlands Ozark Mountain Pacheco Pass Paicines Paso Robles Potter Valley Puget Sound Red Hills Lake County Red Mountain Redwood Valley Ribbon Ridge River Junction Rockpile Rocky Knob Rogue Valley Russian River Valley Rutherford Salado Creek San Benito San Bernabe San Francisco Bay San Lucas San Pasqual Valley San Ysidro District Santa Clara Valley Santa Cruz Mountains Santa Lucia Highlands Santa Maria Valley Santa Rita Hills Santa Ynez Valley Seiad Valley Seneca Lake Shenandoah Valley Sierra Foothills Solano County Green Valley Sonoita Sonoma Coast Sonoma County Green Valley Sonoma Mountain Sonoma Valley South Coast Southeastern New England Southern Oregon Spring Mountain District St. Helena Stags Leap District Suisun Valley Temecula Valley Texas Davis Mountains Texas High Plains Texas Hill Country The Hamptons, Long Island Trinity Lakes Umpqua Valley Virginia's Eastern Shore Walla Walla Valley Warren Hills West Elks Western Connecticut Highlands Wild Horse Valley Willamette Valley Willow Creek Yadkin Valley Yakima Valley Yamhill-Carlton District York Mountain Yorkville Highlands Yountville PART B: Alabama Alaska Arizona Arkansas California Colorado Connecticut Delaware Florida Georgia Hawaii Idaho Illinois Indiana Iowa Kansas Kentucky Louisiana Maine Maryland Massachusetts Michigan Minnesota Mississippi Missouri Montana Nebraska Nevada New Hampshire New Jersey New Mexico New York North Carolina North Dakota Ohio Oklahoma Oregon Pennsylvania Rhode Island South Carolina South Dakota Tennessee Texas Utah Vermont Virginia Washington West Virginia Wisconsin Wyoming PART C: Arkansas Baxter County (Ozark Mountain) Benton County (Ozark Mountain) Boone County (Ozark Mountain) Carroll County (Ozark Mountain) Clay County (Ozark Mountain) Cleburne County (Ozark Mountain) Conway County (Arkansas Mountain, Ozark Mountain) Crawford County (Arkansas Mountain, Ozark Mountain) Faulkner County (Arkansas Mountain, Ozark Mountain) Franklin County (Altus, Arkansas Mountain, Ozark Mountain) Fulton County (Ozark Mountain) Independence County (Ozark Mountain) Izard County (Ozark Mountain) Jackson County (Ozark Mountain) Johnson County (Altus, Arkansas Mountain, Ozark Mountain) Lawrence County (Ozark Mountain) Logan County (Arkansas Mountain) Madison County (Arkansas Mountain, Ozark Mountain) Marion County (Ozark Mountain) Newton County (Arkansas Mountain, Ozark Mountain) Pope County (Arkansas Mountain, Ozark Mountain) Randolph County (Ozark Mountain) Searcy County (Arkansas Mountain, Ozark Mountain) Sharp County (Ozark Mountain) Sebastian County (Arkansas Mountain) Stone County (Ozark Mountain) Van Buren County (Arkansas Mountain, Ozark Mountain) Washington County (Ozark Mountain) White County (Ozark Mountain) Yell County (Arkansas Mountain) Arizona Cochise County (Sonoita) Pima County (Sonoita) Santa Cruz County (Sonoita) California Alameda County (Central Coast, Livermore Valley, San Francisco Bay, Santa Clara Valley) Amador County (Fiddletown, Shenandoah Valley California, Sierra Foothills) Calaveras County (Sierra Foothills) Contra Costa County (San Francisco Bay) El Dorado County (El Dorado, Fair Play, Shenandoah Valley California, Sierra Foothills) Fresno County (Madera) Humboldt County (Willow Creek) Lake County (Benmore Valley, Clear Lake, Guenoc Valley, High Valley, North Coast, Red Hills Lake County) Los Angeles County (Malibu-Newton Canyon) Madera County (Madera) Marin County (North Coast) Mariposa County (Sierra Foothills) Mendocino County (Anderson Valley, Cole Ranch, McDowell Valley, Mendocino, Mendocino Ridge, North Coast, Potter Valley, Redwood Valley, Yorkville Highlands) Monterey County (Arroyo Seco, Carmel Valley, Central Coast, Chalone, Hames Valley, Monterey, San Bernabe, San Lucas, Santa Lucia Highlands) Napa County (Atlas Peak, Chiles Valley, Diamond Mountain District, Howell Mountain, Los Carneros, Mt. Veeder, Napa Valley, North Coast, Oak Knoll District of Napa Valley, Oakville, Rutherford, Spring Mountain District, St. Helena, Stags Leap District, Wild Horse Valley, Yountville) Nevada County (Sierra Foothills) Orange County (South Coast) Placer County (Sierra Foothills) Riverside County (Cucamonga Valley, South Coast, Temecula Valley) Sacramento County (Clarksburg, Lodi) San Benito County (Central Coast, Chalone, Cienega Valley, Lime Kiln Valley, Mt. Harlan, Pacheco Pass, Paicines, San Benito, San Francisco Bay, Santa Clara Valley) San Bernardino County (Cucamonga Valley) San Diego County (San Pasqual Valley, South Coast) San Francisco County (San Francisco Bay) San Joaquin County (Lodi, River Junction) San Luis Obispo County (Arroyo Grande Valley, Central Coast, Edna Valley, Paso Robles, Santa Maria Valley, York Mountain) San Mateo County (San Francisco Bay, Santa Clara Valley, Santa Cruz Mountains) Santa Barbara County (Central Coast, Santa Maria Valley, Santa Rita Hills, Santa Ynez Valley) Santa Clara County (Central Coast, Pacheco Pass, San Francisco Bay, San Ysidro District, Santa Clara Valley, Santa Cruz Mountains) Santa Cruz County (Ben Lomond Mountain, Central Coast, San Francisco Bay, Santa Cruz Mountains) Siskiyou County (Seiad Valley) Solano County (Clarksburg, North Coast, Solano County Green Valley, Suisun Valley, Wild Horse Valley) Sonoma County (Alexander Valley, Bennett Valley, Chalk Hill, Dry Creek Valley, Knights Valley, Los Carneros, North Coast, Northern Sonoma, Rockpile, Russian River Valley, Sonoma Coast, Sonoma County Green Valley, Sonoma Mountain, Sonoma Valley) Stanislaus County (Diablo Grande, Salado Creek) Trinity County (Trinity Lakes, Willow Creek) Tuolumne County (Sierra Foothills) Yolo County (Capay Valley, Clarksburg, Dunnigan Hills, Merritt Island) Yuba County (North Yuba, Sierra Foothills) Colorado Delta County (West Elks) Mesa County (Grand Valley) Connecticut Fairfield County (Western Connecticut Highlands) Hartford County (Western Connecticut Highlands) Litchfield County (Western Connecticut Highlands) Middlesex County (Southeastern New England) New Haven County (Western Connecticut Highlands, Southeastern New England) New London County (Southeastern New England) Indiana Clark County (Ohio River Valley) Crawford County (Ohio River Valley) Dearborn County (Ohio River Valley) Decatur County (Ohio River Valley) Dubois County (Ohio River Valley) Floyd County (Ohio River Valley) Franklin County (Ohio River Valley) Gibson County (Ohio River Valley) Harrison County (Ohio River Valley) Jefferson County (Ohio River Valley) Jennings County (Ohio River Valley) Ohio County (Ohio River Valley) Perry County (Ohio River Valley) Pike County (Ohio River Valley) Posey County (Ohio River Valley) Ripley County (Ohio River Valley) Scott County (Ohio River Valley) Spencer County (Ohio River Valley) Switzerland County (Ohio River Valley) Vandergurgh County (Ohio River Valley) Warrick County (Ohio River Valley) Washington County (Ohio River Valley) Kentucky Ballard County (Ohio River Valley) Boone County (Ohio River Valley) Boyd County (Ohio River Valley) Bracken County (Ohio River Valley) Breckenridge County (Ohio River Valley) Bullitt County (Ohio River Valley) Caldwell County (Ohio River Valley) Campbell County (Ohio River Valley) Carroll County (Ohio River Valley) Carter County (Ohio River Valley) Crittenden County (Ohio River Valley) Daviess County (Ohio River Valley) Elliott County (Ohio River Valley) Fleming County (Ohio River Valley) Gallatin County (Ohio River Valley) Grant County (Ohio River Valley) Greenup County (Ohio River Valley) Hancock County (Ohio River Valley) Hardin County (Ohio River Valley) Henderson County (Ohio River Valley) Henry County (Ohio River Valley) Jefferson County (Ohio River Valley) Kenton County (Ohio River Valley) Lewis County (Ohio River Valley) Livingston County (Ohio River Valley) Lyon County (Ohio River Valley) Marshall County (Ohio River Valley) Mason County (Ohio River Valley) McCracken County (Ohio River Valley) McLean County (Ohio River Valley) Meade County (Ohio River Valley) Ohio County (Ohio River Valley) Oldham County (Ohio River Valley) Owen County (Ohio River Valley) Pendleton County (Ohio River Valley) Rowan County (Ohio River Valley) Shelby County (Ohio River Valley) Spencer County (Ohio River Valley) Trimble County (Ohio River Valley) Union County (Ohio River Valley) Louisiana East Carroll Parish (Mississippi Delta) Madison Parish (Mississippi Delta) Massachusetts Barnstable County (Southeastern New England) Bristol County (Southeastern New England) Dukes County (Martha's Vineyard, Southeastern New England) Nantucket County (Southeastern New England) Norfolk County (Southeastern New England) Plymouth County (Southeastern New England) Maryland Carroll County (Linganore) Frederick County (Catoctin, Linganore) Washington County (Catoctin, Cumberland Valley) Michigan Allegan County (Fennville, Lake Michigan Shore) Berrien County (Lake Michigan Shore) Cass County (Lake Michigan Shore) Grand Traverse County (Old Mission Peninsula) Kalamazoo County (Lake Michigan Shore) Leelanau County (Leelanau Peninsula) Van Buren County (Fennville, Lake Michigan Shore) Minnesota Douglas County (Alexandria Lakes) Missouri Barry County (Ozark Mountain) Barton County (Ozark Mountain) Benton County (Ozark Mountain) Bollinger County (Ozark Mountain) Butler County (Ozark Mountain) Camden County (Ozark Mountain) Cape Girardeau County (Ozark Mountain) Carter County (Ozark Mountain) Cedar County (Ozark Mountain) Christian County (Ozark Mountain) Crawford County (Ozark Highlands, Ozark Mountain) Dade County (Ozark Mountain) Dallas County (Ozark Mountain) Dent County (Ozark Highlands, Ozark Mountain) Douglas County (Ozark Mountain) Franklin County (Hermann, Ozark Highlands, Ozark Mountain) Gasconade County (Hermann, Ozark Highlands, Ozark Mountain) Greene County (Ozark Mountain) Hickory County (Ozark Mountain) Howell County (Ozark Mountain) Iron County (Ozark Mountain) Jasper County (Ozark Mountain) Jefferson County (Ozark Mountain) Laclede County (Ozark Mountain) Lawrence County (Ozark Mountain) Maries County (Ozark Highlands, Ozark Mountain) McDonald County (Ozark Mountain) Miller County (Ozark Mountain) Newton County (Ozark Mountain) Oregon County (Ozark Mountain) Osage County (Ozark Highlands, Ozark Mountain) Ozark County (Ozark Mountain) Perry County (Ozark Mountain) Phelps County (Ozark Highlands, Ozark Mountain) Polk County (Ozark Mountain) Pulaski County (Ozark Highlands, Ozark Mountain) Reynolds County (Ozark Highlands, Ozark Mountain) Ripley County (Ozark Mountain) Saint Charles County (Augusta) Shannon County (Ozark Highlands, Ozark Mountain) St. Clair County (Ozark Mountain) St. Louis County (Ozark Mountain) Ste. Genevieve County (Ozark Mountain) Stoddard County (Ozark Mountain) Stone County (Ozark Mountain) Taney County (Ozark Mountain) Texas County (Ozark Highlands, Ozark Mountain) Vernon County (Ozark Mountain) Washington County (Ozark Mountain) Wayne County (Ozark Mountain) Webster County (Ozark Mountain) Wright County (Ozark Mountain) Mississippi Bolivar County (Mississippi Delta) Carroll County (Mississippi Delta) Coahoma County (Mississippi Delta) De Soto County (Mississippi Delta) Grenada County (Mississippi Delta) Holmes County (Mississippi Delta) Humphreys County (Mississippi Delta) Issaquena County (Mississippi Delta) Leflore County (Mississippi Delta) Panola County (Mississippi Delta) Quitman County (Mississippi Delta) Sharkey County (Mississippi Delta) Sunflower County (Mississippi Delta) Tallahatchie County (Mississippi Delta) Tate County (Mississippi Delta) Tunica County (Mississippi Delta) Warren County (Mississippi Delta) Washington County (Mississippi Delta) Yazoo County (Mississippi Delta) New Jersey Hunterdon County (Central Delaware Valley) Mercer County (Central Delaware Valley) Warren County (Warren Hills) New Mexico Bernalillo County (Middle Rio Grande Valley) Dona Ana County (Mesilla Valley) Grant County (Mimbres Valley) Luna County (Mimbres Valley) Sandoval County (Middle Rio Grande Valley) Socorro County (Middle Rio Grande Valley) Valencia County (Middle Rio Grande Valley) New York Cattaraugus County (Lake Erie) Cayuga County (Cayuga Lake, Finger Lakes) Chatauqua County (Lake Erie) Chemung County (Finger Lakes) Columbia County (Hudson River Region) Cortland County (Finger Lakes) Duchess County (Hudson River Region) Erie County (Lake Erie) Livingston County (Finger Lakes) Monroe County (Finger Lakes) Nassau County (Long Island) Niagara County (Niagara Escarpment) Onondaga County (Finger Lakes) Ontario County (Finger Lakes, Seneca Lake) Orange County (Hudson River Region) Putnam County (Hudson River Region) Rockland County (Hudson River Region) Schuyler County (Finger Lakes, Seneca Lake) Seneca County (Cayuga Lake, Finger Lakes, Seneca Lake) Steuben County (Finger Lakes) Suffolk County (Long Island, North Fork of Long Island, The Hamptons, Long Island) Sullivan County (Hudson River Region) Tioga County (Finger Lakes) Tompkins County (Cayuga Lake, Finger Lakes) Ulster County (Hudson River Region) Wayne County (Finger Lakes) Westchester County (Hudson River Region) Yates County (Finger Lakes, Seneca Lake) North Carolina Davidson County (Yadkin Valley) Davie County (Yadkin Valley) Forsyth County (Yadkin Valley) Stokes County (Yadkin Valley) Surry County (Yadkin Valley) Wilkes County (Yadkin Valley) Yadkin County (Yadkin Valley) Ohio Adams County (Ohio River Valley) Ashtabula County (Lake Erie, Grand River Valley) Athens County (Ohio River Valley) Belmont County (Ohio River Valley) Brown County (Ohio River Valley) Butler County (Ohio River Valley) Cleremont County (Ohio River Valley) Clinton County (Ohio River Valley) Cuyahoga County (Lake Erie) Erie County (Lake Erie) Gallia County (Ohio River Valley) Geauga County (Lake Erie, Grand River Valley) Hamilton County (Ohio River Valley) Highland County (Ohio River Valley) Hocking County (Ohio River Valley) Huron County (Lake Erie) Jackson County (Ohio River Valley) Lake County (Lake Erie, Grand River Valley) Lawrence County (Ohio River Valley) Lorain County (Lake Erie) Lucas County (Lake Erie) Meigs County (Ohio River Valley) Monroe County (Ohio River Valley) Morgan County (Ohio River Valley) Muskingum County (Ohio River Valley) Noble County (Ohio River Valley) Ottawa County (Lake Erie, Isle St. George) Perry County (Ohio River Valley) Pike County (Ohio River Valley) Ross County (Ohio River Valley) Sandusky County (Lake Erie) Sciotto County (Ohio River Valley) Shelby County (Loramie Creek) Vinton County (Ohio River Valley) Warren County (Ohio River Valley) Washington County (Ohio River Valley) Wood County (Lake Erie) Oklahoma Adair County (Ozark Mountain) Cherokee County (Ozark Mountain) Delaware County (Ozark Mountain) Mayes County (Ozark Mountain) Muskogee County (Ozark Mountain) Ottawa (Ozark Mountain) Sequoyah County (Ozark Mountain) Wagner County (Ozark Mountain) Oregon Amook County (Willamette Valley) Benton County (Willamette Valley) Clackamas County (Willamette Valley) Douglas County (Southern Oregon, Umpqua Valley) Gillman County (Columbia Valley) Hood River County (Columbia Gorge) Jackson County (Applegate Valley, Rogue Valley, Southern Oregon) Josephine County (Applegate Valley, Rogue Valley, Southern Oregon) Lane County (Willamette Valley) Linn County (Willamette Valley) Marion County (Willamette Valley) Morrow County (Columbia Valley) Multnomah County (Willamette Valley) Polk County (Willamette Valley) Sherman County (Columbia Valley) Umatilla County (Columbia Valley, Walla Walla Valley) Wasco County (Columbia Gorge, Columbia Valley) Washington County (Willamette Valley, Yamhille-Carlton) Yamhill County (Dundee Hills, McMinnville, Ribbon Ridge, Willamette Valley, Yamhill-Carlton) Pennsylvania Bucks County (Central Delaware Valley) Chester County (Lancaster Valley) Cumberland County (Cumberland Valley) Erie County (Lake Erie) Franklin County (Cumberland Valley) Lancaster County (Lancaster Valley) Rhode Island Bristol County (Southeastern New England) Newport County (Southeastern New England) Providence County (Southeastern New England) Washington County (Southeastern New England) Tennessee Shelby County (Mississippi Delta) Texas Armstrong County (Texas High Plains) Bandera County (Texas Hill Country) Barley County (Texas High Plains) Bexar County (Texas Hill Country) Blanco County (Texas Hill Country) Borden County (Texas High Plains) Briscoe County (Texas High Plains) Burnet County (Texas Hill Country) Castro County (Texas High Plains) Cochran County (Texas High Plains) Comal County (Texas Hill Country) Crosby County (Texas High Plains) Dawson County (Texas High Plains) Deaf Smith County (Texas High Plains) Dickens County (Texas High Plains) Edwards County (Texas Hill Country) El Paso County (Mesilla Valley) Floyd County (Texas High Plains) Gaines County (Texas High Plains) Garza County (Texas High Plains) Gillespie County (Bell Mountain, Fredericksburg in the Texas Hill Country, Texas Hill Country) Guadalure County (Texas Hill Country) Hale County (Texas High Plains) Hays County (Texas Hill Country) Hockley County (Texas High Plains) Jeff Davis County (Texas Davis Mountains) Kendall County (Texas Hill Country) Kerr County (Texas Hill Country) Kimble County (Texas Hill Country) Lamb County (Texas High Plains) Lampasas County (Texas Hill Country) Llano County (Texas Hill Country) Lubbock County (Texas High Plains) Lynn County (Texas High Plains) Mason County (Texas Hill Country) McCulloch County (Texas Hill Country) Medina County (Texas Hill Country) Menard County (Texas Hill Country) Motley County (Texas High Plains) Parmer County (Texas High Plains) Pecos County (Escondido Valley) Randall County (Texas High Plains) Real County (Texas Hill Country) San Saba County (Texas Hill Country) Swisher County (Texas High Plains) Terry County (Texas High Plains) Travis County (Texas Hill Country) Uvalde County (Texas Hill Country) Williamson County (Texas Hill Country) Yoakum County (Texas High Plains) Virginia Accomack County (Virginia's Eastern Shore) Albemarle County (Monticello) Amherst County (Shenandoah Valley) Augusta County (Shenandoah Valley) Botetourt County (Shenandoah Valley) Clarke County (Shenandoah Valley) Floyd County (Rocky Knob) Frederick County (Shenandoah Valley) Greene County (Monticello) King George County (Northern Neck George Washington Birthplace) Lancaster County (Northern Neck George Washington Birthplace) Louisa County (Monticello) Montgomery County (North Fork of Roanoke) Nelson County (Monticello) Northhampton County (Virginia's Eastern Shore) Northumberland County (Northern Neck George Washington Birthplace) Orange County (Monticello) Page County (Shenandoah Valley) Patrick County (Rocky Knob) Richmond County (Northern Neck George Washington Birthplace) Roanoke County (North Fork of Roanoke) Rockbridge County (Shenandoah Valley) Rockingham County (Shenandoah Valley) Shenandoah County (Shenandoah Valley) Warren County (Shenandoah Valley) Westmoreland County (Northern Neck George Washington Birthplace) Washington Adams County (Columbia Valley) Benton County (Red Mountain, Yakima Valley, Columbia Valley, Horse Heaven Hills) Calallam County (Puget Sound) Chelan County (Columbia Valley) Columbia County (Columbia Valley) Douglas County (Columbia Valley) Fery County (Columbia Valley) Franklin County (Columbia Valley) Garfield County (Columbia Valley) Grant County (Columbia Valley) King County (Puget Sound) Kitsap County (Puget Sound) Kittitas County (Columbia Valley) Klickitat County (Columbia Gorge, Columbia Valley, Horse Heaven Hills) Lincoln County (Columbia Valley) Mason County (Puget Sound) Okanogan County (Columbia Valley) Pieru County (Puget Sound) San Juan County (Puget Sound) Skagit County (Puget Sound) Skamania County (Columbia Gorge) Snohomish County (Puget Sound) Stevens County (Columbia Valley) Thurston County (Puget Sound) Walla Walla County (Columbia Valley, Walla Walla Valley) Whitman County (Columbia Valley) Yakima County (Yakima Valley, Columbia Valley, Horse Heaven Hills) West Virginia Berkeley County (Shenandoah Valley) Cabell County (Ohio River Valley, Kanawha River Valley) Calhoun County (Ohio River Valley) Doddridge County (Ohio River Valley) Gilmer County (Ohio River Valley) Jackson County (Ohio River Valley, Kanawha River Valley) Jefferson County (Shenandoah Valley) Kanawha County (Ohio River Valley, Kanawha River Valley) Lincoln County (Ohio River Valley, Kanawha River Valley) Marshall County (Ohio River Valley) Mason County (Ohio River Valley, Kanawha River Valley) Ohio County (Ohio River Valley) Pleasants County (Ohio River Valley) Putnam County (Ohio River Valley, Kanawha River Valley) Ritchie County (Ohio River Valley) Roane County (Ohio River Valley) Tyler County (Ohio River Valley) Wayne County (Ohio River Valley) Wetzel County (Ohio River Valley) Wirt County (Ohio River Valley) Wood County (Ohio River Valley) Wisconsin Columbia County (Lake Wisconsin) Dane County (Lake Wisconsin) Sauk County (Lake Wisconsin) ANNEX VI (a) United States Assistant Administrator Headquarters Operations Alcohol and Tobacco Tax and Trade Bureau US Department of the Treasury 1310 G Street, N.W., Suite 400 E Washington, D.C. 20220 USA Tel: (1-202) 927-8110 Fax: (1-202) 927-8605 Email: (b) Community European Commission The Directorate-General for Agriculture and Rural Development Directorate A.I International Affairs Head of Unit A.I.1-WTO, OECD; The United States of America and Canada B-1049 Bruxelles/Brussels B-1049 Belgium Tel: (32-2) 299 11 11 Fax: (32-2) 295 24 16 Email: PROTOCOL on wine labelling as referred to in Article 8(2) of the Agreement between the European Community and the United States of America on Trade in Wine PART A Wines originating in the United States 1. In this Part of the Protocol, United States wine refers to wine originating in the United States and exported to, and placed on the market of, the Community under the terms of the Agreement between the European Community and the United States of America on Trade in Wine, hereinafter referred to as the Agreement. Optional particulars are: (a) a vintage year; (b) one or more vine variety names; (c) a bottling location; (d) an award, medal or other reference to a competition; (e) a name of a vineyard; (f) a term listed in point 1 of Appendix I; (g) an indication concerning the method used to produce the wine, subject to Appendix II; 2.2. the term Estate Bottled; (a) the type of product as specified in Appendix III; (b) a name, title and address of a legal or natural person that took part in the marketing of the wine; (c) a specific colour. Specific colour does not refer to rosÃ ©/pink, red or white in English or in translations and applies to all other colours. United States wine may be labelled with the optional particulars under point 2 provided that the optional particulars are used in conformity with all the requirements set down below: 3.1. Optional particulars may only be used in conformity with Part 4 of Title 27 of the US Code of Federal Regulations, as amended. 3.2. Optional particulars in point 2.2.1 may be used only if the wine also bears a name of origin listed in Annex V of the Agreement. 3.3. The optional particular in point 2.2.2 may be used only if the wine also bears a name of origin listed in Annex V, Part A of the Agreement. 3.4. Wine with or without a name of origin may use the optional particulars in point 2.2.3. 3.5. Except as provided for in this Protocol, the optional particulars may not include terms that are the same as names of origin protected in the Community as listed in Annex IV of the Agreement. 3.6. With respect to the use of vine variety names as optional particulars: (a) vine variety names that may be used as optional particulars are those listed in Appendix IV. This provision is without prejudice to the use of other vine variety names, whether or not listed in Appendix IV, permitted under Community regulations and, in particular, Commission Regulation (EC) No 753/2002, as amended. (b) Upon request by the United States, the Parties shall modify Appendix IV to include any vine variety that has been notified by the United States to the Community, unless the Community informs the United States within 60 days of the date of receipt of the notification that the use of this vine variety name is not permitted under Community regulations and, in particular, Commission Regulation (EC) No 753/2002, as amended. (c) subparagraph (b) is without prejudice to the ability of the Parties to amend Appendix IV under Article 11 of the Agreement where there has been no notification under subparagraph (b). 3.7. With respect to the optional particulars in point 2.2.1(b), the label may indicate: (a) the name of a single variety, provided that 75 percent (75 %) of the wine is derived from grapes of that variety and provided the variety determines the character of the wine in accordance with the rules and practices of the United States; (b) the names of two or more vine varieties, provided that 100 percent (100 %) of the grapes used, after adjusting for the quantity of grapes used for sweetening, are of the varieties indicated, although four or more vine variety names may only be mentioned on the back label. 3.8. The use of optional particulars in point 2.2.1(f) is also subject to Appendix I. 4. Wine originating in the United States, as defined in Article 2(c) of the Agreement, may be labelled with a state or county name of origin listed in Parts B and C of Annex V provided that at least 75 percent (75 %) of the wine concerned is made from grapes harvested in the named place. PART B Wines originating in the Community 1. In this Part of the Protocol, Community wine refers to wine originating in the Community and exported to and placed on the market of the United States under the terms of the Agreement. 2. Community wine may be labelled with additional information, as defined in Title 27, US Code of Federal Regulations, section 4.38(f), as amended, and in conformity with Chapter II of Title V and Annexes VII and VIII of Council Regulation (EC) No 1493/1999, as amended, and Commission Regulation (EC) No 753/2002, as amended, provided that the additional information is used in conformity with US requirements, including that such information does not conflict with mandatory US regulatory requirements or qualify in any manner information mandated by those requirements and that the additional information is truthful, accurate, specific and is neither disparaging nor misleading. JOINT DECLARATIONS In view of the entry into force of the Agreement between the European Community and the United States of America on Trade in Wine (the Agreement), the Community and the United States hereby jointly declare as follows, for so long as the Agreement remains in force. On wine labelling dialogue The Parties intend to engage in a constructive dialogue on wine labelling, with a view to contributing to the attainment of an agreement as provided in Article 10(1) of the Agreement. Discussions shall cover any item that either Party wishes to raise, including:  the proportion of grapes that should derive from a place, variety or vintage year in order that references to such terms may be used on labels, with a view to agreeing to a harmonised level;  references to category, class or type of wine, with a view to recognising common terms;  the specifications, including tolerances and numerical intervals, for references to alcohol percentage, with a view to agreeing on common specifications. On use of terms in point 1 of Appendix I of the Protocol When any problem arises regarding the use of a term listed in point 1 of Appendix I on US wine labels, the Parties intend to consult each other. On future wine policy The Parties intend to enter into a dialogue to better understand each other's wine policy, including any future policy developments. The dialogue may concern elements being discussed in the Doha Development Agenda (DDA), such as export subsidies, tariffs, domestic support and other issues under negotiation. The results of this dialogue may lead to common positions of the Parties in the DDA and could provide a useful insight into any future negotiations under Article 10 of the Agreement. On future dialogues The Parties intend to enter into a dialogue on geographical indications in connection with wine, with a view to better understanding each other's policy. In order to provide useful insights into any future negotiations under Article 10 of the Agreement, the Parties intend to enter into a dialogue on the matter of names of origin and the terms in Annex II of the Agreement, with a view to better understanding each other's policy and increasing recognition, as appropriate, of these names and terms in the Community and in the United States. In addition, the Parties also intend to enter into dialogues on the following matters:  terms referred to in Article 24 of Commission Regulation (EC) No 753/2002, as amended, with a view to coming to a better understanding of each other's positions on the use of these terms. The Parties are of the view that these terms do not constitute or create a new form of intellectual property,  wine not covered by the Agreement,  wine-making practices,  certification, and  creation of a joint committee on wine issues. In relation to bilateral trade The Parties hereby declare their intention to strive, in good faith and for a reasonable period of time, to resolve any bilateral issues concerning trade in wine, including any issues arising from the operation of Commission Regulation (EC) No 753/2002, as amended, through informal bilateral consultations, rather than through formal dispute settlement mechanisms. On international cooperation The Parties intend to conduct an exchange of views on issues related to and raised in plurilateral and multilateral organisations involved with wine matters affecting international trade and on how international cooperation on wine matters might best be structured. DECLARATION BY THE UNITED STATES on the use of certain terms with respect to wines exported from the United States In view of the entry into force of the Agreement between the United States of America and the European Community on Trade in Wine, the United States hereby declares as follows. The members of the wine producer organisations on 1 July 2005, listed below have each agreed, in respect of the use of the terms listed in Annex II of the Agreement that, for so long as the Agreement remains in force, wine exported from the United States shall be labelled consistent with rules applicable within the territory of the United States unless such labelling is inconsistent with the requirements of the importing Party. List of US wine producer organisations: Wine Institute WineAmerica